

Exhibit 10.2


ALASKA TERMINALLING SERVICES AGREEMENT
This Terminalling Services Agreement - Anchorage (the “Agreement”) is dated as
of September 16, 2016, by and between Tesoro Alaska Company LLC, a Delaware
limited liability company (“Customer”), and Tesoro Logistics Operations LLC, a
Delaware limited liability company (“TLO”), and its wholly owned subsidiary,
Tesoro Alaska Terminals, LLC, a Delaware limited liability company (“TAT”), and
for purposes of Section 34(a) only, Tesoro Logistics GP, LLC, a Delaware limited
liability company (“General Partner”), and Tesoro Logistics LP, a Delaware
limited partnership (“Partnership”).


RECITALS
WHEREAS, the Parties entered into that certain Terminalling Services
Agreement-Nikiski dated as of July 1, 2014 (the “2014 Nikiski TSA”);
WHEREAS, the Parties intend that this Agreement shall supersede the 2014 Nikiski
TSA in its entirety as of the Commencement Date;
WHEREAS, on the date hereof, Customer will contribute certain assets (including
the membership interests in TAT) to the General Partner, the General Partner
will contribute those assets to the Partnership, and the Partnership will
contribute those assets to TLO, all on the terms and conditions set forth in
that certain Contribution, Conveyance and Assumption Agreement dated July 1,
2016 by and among Tesoro Corporation, a Delaware corporation (“Tesoro”),
Customer, the Partnership, the General Partner, TLO (the “Contribution
Agreement”); and
WHEREAS, TLO will operate the Terminals pursuant to this Agreement, but a
portion of the Anchorage Terminal and the Fairbanks Terminal are owned by TAT, a
wholly owned subsidiary of TLO;
WHEREAS, Customer and TLO desire to enter into this Agreement to memorialize the
terms of their commercial relationship related to the subject matter hereof.
NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the Parties (as defined below) to this Agreement hereby agree as
follows:


1.
DEFINITIONS

Capitalized terms used throughout this Agreement shall have the meanings set
forth below, unless otherwise specifically defined herein.
“Additized Gasoline” has the meaning set forth in Section 9(b).
“Agreement” has the meaning set forth in the Preamble.
“Ancillary Services” has the meaning set forth in Section 3(e).
“Anchorage Terminal” means TLO’s Anchorage Terminal, consisting of a truck rack,
a rail loading and unloading facility, and storage tanks with approximately
1,544,000 Barrels of storage capacity.
“API” means American Petroleum Institute.
“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, requirement, or any similar form of
decision of, or any provision or condition of any permit, license or other
operating authorization issued by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect.




--------------------------------------------------------------------------------




“ASTM” means ASTM International, formerly known as the American Society for
Testing and Materials.
“Barrel” means a volume equal to 42 U.S. gallons of 231 cubic inches each, at 60
degrees Fahrenheit under one atmosphere of pressure.
“Base Gasoline” has the meaning set forth in Section 9(b).
“Blending Instructions” has the meaning set forth in Section 11(c).
“bpd” means Barrels per day.
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York, New York are open for the general transaction of business.
“Capacity Resolution” has the meaning set forth in Section 30(c).
“Carrier” means a third-party agent or contractor hired by Customer, who is in
the business of transporting Products via tank trucks.
“Commencement Date” has the meaning set forth in Section 2.
“Confidential Information” means all confidential, proprietary or non-public
information of a Party, whether set forth in writing, orally or in any other
manner, including all non-public information and material of such Party (and of
companies with which such Party has entered into confidentiality agreements)
that another Party obtains knowledge of or access to, including non-public
information regarding products, processes, business strategies and plans,
customer lists, research and development programs, computer programs, hardware
configuration information, technical drawings, algorithms, know-how, formulas,
processes, ideas, inventions (whether patentable or not), trade secrets,
schematics and other technical, business, marketing and product development
plans, revenues, expenses, earnings projections, forecasts, strategies, and
other non-public business, technological, and financial information.
“Contribution Agreement” has the meaning set forth in the Recitals.
“Customer” has the meaning set forth in the Preamble.
“Customer Group” has the meaning set forth in Section 25(a).
“Customer’s Anchorage Terminal” means the portion of the Anchorage Terminal
owned and operated by Customer immediately prior to its transfer to TLO pursuant
to the Contribution Agreement on the Commencement Date.
“Customer Termination Notice” has the meaning set forth in Section 29(b).
“DCA” has the meaning set forth in Section 9(b).
“Dedicated Tanks” has the meaning set forth in Section 5(a).
“Diesel Additive Facilities” has the meaning set forth in Section 9(c).
“EPA” has the meaning set forth in Section 9(b).
“Ethanol Services” has the meaning set forth in Section 11(a).
“Extension Period” has the meaning set forth in Section 2.
“Fairbanks Terminal” means TLO’s Fairbanks Terminal, consisting of a truck rack
and storage tanks with approximately 22,500 Barrels of storage capacity.


2

--------------------------------------------------------------------------------




“Force Majeure” means events or circumstances, whether foreseeable or not, not
reasonably within the control of TLO and which, by the exercise of due
diligence, TLO is unable to prevent or overcome, that prevent performance of
TLO’s obligations, including: acts of God, strikes, lockouts or other industrial
disturbances, wars, riots, fires, floods, storms, orders of Governmental
Authorities, explosions, terrorist acts, breakage, accident to machinery,
equipment, storage tanks or lines of pipe, and inability to obtain or
unavoidable delays in obtaining material or equipment and similar events.
“Force Majeure Notice” has the meaning set forth in Section 29(a).
“Force Majeure Period” has the meaning set forth in Section 29(a).
“General Partner” has the meaning set forth in the Preamble.
“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.
“Initial Term” has the meaning set forth in Section 2.
“LAC” has the meaning set forth in Section 9(b).
“Month” means a calendar month.
“Nikiski Terminal” means TLO’s Nikiski Terminal, consisting of a two-lane truck
terminal and six storage tanks with approximately 213,000 Barrels of storage
capacity.
“Operating Capacity” means the effective storage capacity of a tank, taking into
account accepted engineering principles, industry standards, API guidelines and
Applicable Law, only as to Products that each tank is capable of storing, within
the requirements of applicable permit requirements and under actual conditions
as they may exist at any time. The Operating Capacity of each tank is listed on
the applicable Terminal Service Order as of the date of such Terminal Service
Order.
“Partnership” has the meaning set forth in the Preamble.
“Partnership Change of Control” means Tesoro ceases to possess, directly or
indirectly, the power to direct or cause the direction of the management and
policies of the General Partner of the Partnership, whether through ownership of
voting securities, by contract, or otherwise.
“Partnership Group” has the meaning set forth in Section 25(b).
“Party” or “Parties” means that each of Customer and TLO is a “Party” and
collectively are the “Parties” to this Agreement.
“Person” means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.
“Product” or “Products” means the petroleum products, ethanol or biofuels, crude
oil, Transmix, intermediate products and fuel oil described herein as being
handled under this Agreement.
“Rail Excess Amount” has the meaning set forth in Section 6(b).
“Rail Loading Equipment” has the meaning set forth in Section 6(c).
“Rail Loading Services Fee” has the meaning set forth in Section 6(a).


3

--------------------------------------------------------------------------------




“Rail Minimum Commitment” means the volume in bpd throughput at the Anchorage
Terminal by loading and unloading railcars by TLO on behalf of Customer, as set
forth on Schedule B hereto; provided however, that the Rail Minimum Commitment
during the Month in which the Commencement Date occurs shall be prorated in
accordance with the ratio of the number of days including and following the
Commencement Date in such Month to the total number of days in such Month.
“Rail Reserved Capacity” means the volume in bpd throughput at the Anchorage
Terminal by loading and unloading railcars by TLO on behalf of Customer, as set
forth on Schedule B hereto; provided however, that the Rail Reserved Capacity
during the Month in which the Commencement Date occurs shall be prorated in
accordance with the ratio of the number of days including and following the
Commencement Date in such Month to the total number of days in such Month.
“Rail Shortfall Payment” has the meaning set forth in Section 6(d).
“Receiving Party Personnel” has the meaning set forth in Section 36(d).
“Red Dye” has the meaning set forth in Section 9(d).
“Refinery” means Customer’s refining facilities located in Kenai, Alaska.
“Restoration” has the meaning set forth in Section 30(b).
“Shell Capacity” means the gross storage capacity of a tank for each respective
Product, based upon its dimensions, as set forth in an applicable Terminal
Service Order.
“Storage Services Fee” has the meaning set forth in Section 5(a).
“Subcontract Customer” has the meaning set forth in Section 33.
“Surcharge” has the meaning set forth in Section 13(a).
“Tank Heels” consist of the minimum quantity of Product which either (a) must
remain in a tank during all periods when the tank is available for service to
keep the tank in regulatory compliance or (b) is necessary for physical
operation of the tank. 
“TAT” means Tesoro Alaska Terminals LLC, a Delaware limited liability company, a
subsidiary of TLO.
“Term” has the meaning set forth in Section 2.
“Terminal” means the Anchorage Terminal, the Fairbanks Terminal or the Nikiski
Terminal as the case may be; and “Terminals” means all of them.
“Terminal Excess Amount” has the meaning set forth in Section 4(b).
“Terminalling Equipment” has the meaning set forth in Section 4(c).
“Terminal Service Order” has the meaning set forth in Section 15(a).
“Terminalling First Offer Period” has the meaning set forth in Section 32(b).
“Terminalling Right of First Refusal” has the meaning set forth in Section
32(b).
“Terminalling Service Fee” means for any Month during the Term, the total fee
per Barrel of throughput paid by Customer during that Month for terminalling and
Ancillary Services at the particular Terminal (but excluding the Storage
Services Fee and the Rail Loading Services Fee) as set forth on a Terminal
Service Order for the particular Terminal.
“Terminalling Shortfall Payment” has the meaning set forth in Section 4(d).


4

--------------------------------------------------------------------------------




“Terminal Minimum Throughput Commitment” for a Terminal means the volume in bpd
set forth for the particular Terminal on Schedule A hereto; provided however,
that the Terminal Minimum Throughput Commitment for each Terminal during the
Month in which the Commencement Date occurs shall be prorated in accordance with
the ratio of the number of days including and following the Commencement Date in
such Month to the total number of days in such Month.
“Terminal Reserved Capacity” for a Terminal means the volume in bpd set forth
for the particular Terminal on Schedule A hereto; provided however, that the
Terminal Reserved Capacity for each Terminal for each Product during the Month
in which the Commencement Date occurs shall be prorated in accordance with the
ratio of the number of days including and following the Commencement Date in
such Month to the total number of days in such Month.
“Termination Notice” has the meaning set forth in Section 29(a).
“Tesoro” has the meaning set forth in the Recitals.
“Third Amended and Restated Omnibus Agreement” means that certain Third Amended
and Restated Omnibus Agreement, among Tesoro, Customer, Tesoro Companies, Inc.,
Tesoro Refining & Marketing Company, a Delaware limited liability company, the
General Partner and the Partnership, as such agreement may be amended,
supplemented or restated from time to time.
“TLO” has the meaning set forth in the Preamble.
“Transmix” has the meaning set forth in Section 8.
“ULSD” means ultra-low sulfur diesel.


2.
TERM

The initial term of this Agreement shall commence on the date hereof (the
“Commencement Date”) and shall continue through September 16, 2026 (the “Initial
Term”); provided, however, that Customer may, at its option, extend the Initial
Term for up to two (2) renewal terms of five (5) years each (each, an “Extension
Period”) by providing written notice of its intent to TLO no less than three
hundred sixty-five (365) calendar days prior to the end of the Initial Term or
the then-current Extension Period. The Initial Term, and any Extension Period,
shall be referred to herein as the “Term.”


3.
SERVICES

During the Term and subject to the terms and conditions of this Agreement and
any Terminal Service Order, TLO shall make available to Customer the following
services (some of which may be provided by TAT):
(a)Commingled storage and throughput services at the Terminals (which for
gasoline and diesel fuel shall include distribution services (“Distribution
Services”) including but not limited to scheduling and dispatching of orders,
accounting and documentation for truck and railcar loading, volumetric
measurements and documentation, and interfacing with rail and truck common
carriers) pursuant to Section 4 below;
(b)Dedicated storage at the Anchorage Terminal pursuant to Section 5 below;
(c)Rail loading services at the Anchorage Terminal pursuant to Section 6 below;
and


5

--------------------------------------------------------------------------------




(d)The services pursuant to Sections 8-11 below, other additization services as
set forth on a Terminal Service Order and any and other services pursuant to a
Terminal Service Order (collectively, the “Ancillary Services”).


4.TERMINAL THROUGHPUT SERVICES
(a)Terminal Throughput Commitment and Terminalling Service Fee. Customer shall
deliver and/or pay for the Terminal Minimum Throughput Commitment at each
Terminal and TLO shall make available to Customer at all times commingled
storage and throughput capacity at each Terminal sufficient to allow Customer to
throughput the Terminal Reserved Capacity for the applicable Terminal. Customer
shall pay the Terminalling Service Fee for such service as set forth in a
Terminal Service Order for each Terminal. Allocation of storage and throughput
capacity for separate Products at each Terminal shall be set forth in a Terminal
Service Order, if applicable. TLO shall not make any commitments to third
parties that would interfere with the ability of Customer to throughput the
Terminal Reserved Capacity at each Terminal for each Product. Customer commits
to deliver and/or pay for the Terminal Minimum Throughput Commitment for each
Terminal on a Monthly basis during the Term.
(b)Excess Capacity. Customer may throughput volumes in excess of the Terminal
Minimum Throughput Commitment for the particular Terminal, up to the
then-available capacity of the particular Terminal, net of any third-party
commitments, as determined by TLO at any time, which allocation of any excess
capacity shall be in accordance with current practices, or as otherwise may be
set forth in a Terminal Service Order. If during any Month during the Term,
Customer throughputs aggregate volumes of a particular Product at a Terminal
greater than the Terminal Minimum Throughput Commitment for the particular
Terminal, then Customer shall pay TLO an amount equal to the fee determined by
multiplying the actual volumes throughput by Customer in excess of the Terminal
Minimum Throughput Commitment for the particular Terminal by the Terminalling
Service Fee for the particular Terminal (the “Terminal Excess Amount”).
(c)Removal of Equipment from Service. If at any time during the Term, any tank,
rack or other equipment or facility of TLO that is dedicated to Customer or
otherwise being used to provide services hereunder (“Terminalling Equipment”),
is removed from service, and if removal of such Terminalling Equipment restricts
Customer from being able to throughput the Reserved Capacity for the particular
Terminal or receive associated Ancillary Services, then Customer’s Minimum
Throughput Commitment for the particular Terminal shall be reduced by the
difference between the Terminal Minimum Throughput Commitment and the amount
that Customer can effectively throughput at such location without restriction
until such Terminalling Equipment is restored to service.
(d)Shortfall Payments. If, during any Month during the Term, Customer
throughputs aggregate volumes at a Terminal less than the Terminal Minimum
Throughput Commitment for the particular Terminal for such Month, then Customer
shall pay TLO an amount (a “Shortfall Payment”) for any shortfall. Shortfall
Payments shall be equal to the amount determined by taking the difference
between (i) the Terminal Minimum Throughput Commitment for the particular
Terminal multiplied by the Terminalling Service Fee for the particular Terminal
and (ii) the actual volumes throughput by Customer at the particular Terminal
multiplied by the Terminalling Service Fee for the particular Terminal. The
dollar amount of any Shortfall Payment paid by Customer shall be posted as a
credit to Customer’s account and may be applied against any Terminal Excess
Amounts owed by Customer during any of the succeeding three (3) Months. Credits
will be applied in the order in which such credits accrue and any remaining
portion of the credit that is not used by Customer during the succeeding three
(3) Months shall expire (e.g., a credit that accrues in January will be
available


6

--------------------------------------------------------------------------------




in February, March and April, will expire at the end of April, and must be
applied prior to applying any credit which accrues in February).
(e)Subcontractor Throughput Credit. If TLO throughputs volumes from Subcontract
Customers at a Terminal during any Month, such volumes shall be applied as a
credit to reduce the Terminal Minimum Throughput Commitment for the particular
Terminal for the particular Month, up to a maximum amount equal to the Terminal
Minimum Throughput Commitment for the particular Terminal for the particular
Month.
(f)Pipeline Delivery Exceptions. A Terminalling Service Order may provide for
exceptions from the calculation of the Terminal Excess Amount and Shortfall
Payments for volumes throughput by certain deliveries, such as internal
transfers of Products within the Anchorage Terminal and deliveries of Products
from a Terminal through pipeline connections, including deliveries by pipeline
connections to another terminal facility and deliveries through the Port of
Anchorage Valve Yard (“POAVY”).


5.DEDICATED STORAGE
(a)Storage Services Fee. Customer shall pay a Monthly fee (the “Storage Services
Fee”) to reserve, on a firm basis, all of the existing aggregate Shell Capacity
of certain tanks (the “Dedicated Tanks”) as specified on a Terminal Service
Order. Such fee shall be payable by Customer on a Monthly basis throughout the
Term of the Agreement, regardless of the actual volumes of Products stored by
TLO on behalf of Customer; provided, however, that the Parties shall from time
to time negotiate an appropriate adjustment to such fee if the following
conditions are met: (i) Customer requires the full Operating Capacity of the
Dedicated Tanks, (ii) the full Operating Capacity of the Tanks is not available
to Customer for any reason (other than any reason resulting from or relating to
actions or inactions by Customer), and (iii) TLO is unable to otherwise
accommodate the actual volumes of Products required to be stored by Customer
pursuant to the terms of this Agreement or any Terminal Service Order. Unless
otherwise agreed, such adjustment shall be made in proportion to the reduction
in Operating Capacity for any time period compared with the Operating Capacity
then in effect for the affected Dedicated Tanks pursuant to the mutually agreed
Terminal Service Orders. The Parties recognize that the existing Operating
Capacity of certain tanks may be less than the Shell Capacity of such Dedicated
Tanks, but the Parties acknowledge and agree that the Storage Services Fee shall
be set in terms of a dollar-per-Barrel per Month rate based on Shell Capacity in
the applicable Terminal Service Order. Such Storage Services Fee shall include
all storage, pumping, and transshipment between and among the Dedicated Tanks.
(b)Calculation of Storage Services Fee. The Storage Services Fee shall be
calculated using the per Barrel rate set forth on the initial Terminal Service
Order executed effective as of the Commencement Date for the then-existing
aggregate Shell Capacity of the tanks specified in such initial Terminal Service
Order. The Storage Services Fee owed during the Month in which the Commencement
Date occurs, if less than a full Month, shall be prorated in accordance with the
ratio of (i) the number of days in such Month during which this Agreement is
effective to (ii) the total number of days in such Month.


6.ANCHORAGE RAIL LOADING SERVICES
(a)Rail Services. TLO shall provide to Customer such rail loading and unloading
services at the Anchorage Terminal as may be provided for in a Terminal Service
Order. Customer shall deliver and/or pay for the Rail Minimum Commitment and TLO
shall make available to Customer at all times rail loading and unloading
capacity at the Anchorage Terminal sufficient to allow Customer to throughput
the Rail Reserved


7

--------------------------------------------------------------------------------




Capacity, subject to railroad scheduling procedures and the operating procedures
established from time-to-time by TLO for the Terminal. Customer shall pay the
“Rail Loading Services Fee” for such services as set forth in a Terminal Service
Order. TLO shall not make any commitments to third parties that would interfere
with the ability of Customer to throughput the Rail Reserved Capacity at the
Anchorage Terminal. Customer commits to deliver and/or pay for the Rail Minimum
Commitment on a Monthly basis during the Term.
(b)Excess Capacity. Customer may load and unload rail volumes in excess of the
Rail Minimum Commitment, up to the then-available capacity of the Anchorage
Terminal, net of any third-party commitments, as determined by TLO at any time,
which allocation of any excess capacity shall be in accordance with current
practices, or as otherwise may be set forth in a Terminal Service Order. If
during any Month during the Term, Customer loads or unloads aggregate rail
volumes at the Anchorage Terminal greater than the Rail Minimum Commitment, then
Customer shall pay TLO an amount equal to the fee determined by multiplying the
actual rail volumes loaded or unloaded by Customer in excess of the Rail Minimum
Commitment by the Rail Loading Services Fee (the “Excess Rail Amount”).
(c)Removal of Equipment from Service. If at any time during the Term, any
equipment or facility of TLO that is dedicated to Customer or otherwise being
used to provide railcar loading or unloading services hereunder (“Rail Loading
Equipment”), is removed from service, and if the removal of such Rail Loading
Equipment restricts Customer from being able to throughput the Rail Reserved
Capacity, then Customer’s Rail Minimum Commitment shall be reduced by the
difference between the Rail Minimum Commitment and the rail volume that Customer
can effectively throughput at the Anchorage Terminal without restriction until
such Rail Loading Equipment is restored to service.
(d)Shortfall Payments. If, during any Month during the Term, Customer
throughputs aggregate rail volumes at the Anchorage Terminal that are less than
the Rail Minimum Commitment for such Month, then Customer shall pay TLO an
amount (a “Rail Shortfall Payment”) for any shortfall. Rail Shortfall Payments
shall be equal to the amount determined by taking the difference between (i) the
Rail Minimum Commitment multiplied by the Rail Loading Services Fee and (ii) the
actual rail volumes throughput by Customer at the Anchorage Terminal multiplied
by the Rail Loading Services Fee. The dollar amount of any Shortfall Payment
paid by Customer shall be posted as a credit to Customer’s account and may be
applied against any Rail Excess Amounts owed by Customer during any of the
succeeding three (3) Months. Credits will be applied in the order in which such
credits accrue and any remaining portion of the credit that is not used by
Customer during the succeeding three (3) Months shall expire (e.g., a credit
that accrues in January will be available in February, March and April, will
expire at the end of April, and must be applied prior to applying any credit
which accrues in February).


7.PASS THROUGH CHARGES
(a)TLO may incur fee and charges (“Passthrough Charges”) from Port authorities,
Alaska Railroad or other third parties relating to use of facilities other than
the Terminals related to the receipt, delivery or loading of Product. These
Passthrough Charges may include, without limitation, (i) charges from the Port
of Anchorage for use of its docks, wharfs and valve yard, and associated third
party labor charges, tie-up charges, booming charges, inspector charges, pilot
charges and maritime charges; (ii) fees assessed by the Port of Fairbanks for
access to the Fairbanks Airport; and (iii) any rail scheduling or access charges
by the Alaska Railroad Corporation. These Passthrough Charges may be passed
through and charged directly to Customer as set forth in a Terminal Service
Order.
(b)TLO shall have the right to require prepayment of the anticipated amount of
any Passthrough Charges prior to performance of any operation that may incur
such Passthrough Charges.


8

--------------------------------------------------------------------------------




(c)If third party contractors are to provide services, material or equipment
that may require Passthrough Charges, then to the extent that TLO, as operator
of the Terminals, has discretion to select such contractor, Customer may
designate the contractor who should provide such services, materials or
equipment, subject to TLO’s consent, which shall not be unreasonably withheld.


8.PRODUCT DOWNGRADE AND INTERFACE
TLO shall account for the volume of Product downgraded, and Customer’s inventory
of Products and/or interface shall be adjusted, provided that, interface volume
(“Transmix”) received shall be allocated (a) in the case of dedicated storage,
entirely to Customer and (b) in the case of commingled storage, among Customer
and other customers receiving Products generating such Transmix in the same
shipment or stored in commingled storage in proportion to each customer’s volume
of Products in such shipment or storage. Customer shall remove its Transmix upon
notice from TLO and shall be subject to applicable Transmix handling fees upon
its removal, as provided in a Terminal Service Order. If Transmix is not removed
within fifteen (15) Business Days after notification (such time period to be
extended to the extent of any delay or hindrance by TLO, its agents or
contractors for any reason), TLO shall have the right to sell such Transmix at
market rates and return any proceeds to Customer, less applicable Transmix
handling fees in effect at the time of such sale. Product downgraded as a result
of ordinary Terminal or pipeline operations including line flushing, rack meter
provings or other necessary Terminal operations shall not constitute losses for
which TLO is liable to Customer.


9.
ADDITIZATION OPTIONS

(a)Additive Injection Service. If available at a Terminal, TLO shall provide
equipment for the injection of additives, as provided below. Customer shall
designate pursuant to a Terminal Service Order which additive injection services
shall be provided and the applicable fees for any such services.
(b)DCA Additization. All gasoline Product leaving a Terminal by truck (but not
by rail) shall be additized (“Additized Gasoline”). As an exception, TLO shall
accommodate a request from Customer to lift base gasoline from a Terminal. In
that case, the bill of lading issued by TLO shall label all such Product as base
gasoline (“Base Gasoline”). TLO shall provide a generic Deposit Control Additive
(“DCA”) injection service, including all required reporting and record keeping
prescribed by Applicable Law. The additive supplied shall be an Environmental
Protection Agency (“EPA”) certified DCA. Subject to the other provisions hereof,
Customer may request TLO to instead inject a different proprietary DCA into
certain gasoline delivered hereunder, instead of the generic DCA provided by
TLO, and TLO shall accommodate such requests pursuant to a Terminal Service
Order specifying the specific additization required and fees to be charged for
its injection, subject to Customer providing a suitable Additized Gasoline
system for such proprietary additive. TLO shall ensure that such additive is
injected into all appropriate gasoline Product delivered to Customer at a rate
no lower than the Lowest Allowable Concentration (“LAC”) at which such additive
was certified. The gasoline additization rate shall be determined by Customer,
but shall not be less than 1.1 times the LAC specified by the respective
additive manufacturer or supplier. Notwithstanding the above, Customer shall be
solely responsible for registering with the EPA or any other government agency
its use of generic or proprietary additive in its fuels, as required by
Applicable Law. Customer shall submit evidence of registration in compliance
with 40 C.F.R. Part 80. Customer shall also be responsible for full compliance
with any quarterly or other regulatory reporting, and any other requirements
under Applicable Law related to use of generic or proprietary additive in
Customer’s Product.


9

--------------------------------------------------------------------------------




(c)Lubricity and Conductivity Additization. TLO shall maintain and operate
diesel lubricity and conductivity additive injection facilities (the “Diesel
Additive Facilities”) at each Terminal in accordance with customary industry
standards during the Term, including all required reporting and record keeping
prescribed by Applicable Law. TLO shall arrange for purchase and delivery of any
and all required lubricity and conductivity additive for injection through the
Diesel Additive Facilities at each Terminal. TLO shall inject into all ULSD
delivered to Customer at the Terminal an amount of lubricity and conductivity
additive that TLO determines to be sufficient to comply with current ASTM diesel
lubricity and conductivity specifications. TLO shall, upon request, provide
Customer with documentation of additive specifications and additive injection,
which TLO shall keep on file at each Terminal.
(d)Red Dye Additization. When and where required, TLO shall provide a generic
red dye additive (“Red Dye”) injection service for diesel, including all
required reporting and record keeping prescribed by Applicable Law. TLO shall be
responsible for determining the injection rates, Red Dye inventory levels, meter
readings, and calculations of actual treat rates, in compliance with the minimum
levels prescribed by the Internal Revenue Service. Customer is responsible for
designating which of its accounts shall be authorized to use Red Dye diesel
injection services. TLO equipment shall enable designated Carriers and accounts
to inject Red Dye upon request prior to loading diesel Product at each Terminal.
Customer’s Carrier shall be solely responsible for designating that a load of
diesel Product be injected with Red Dye, and TLO shall have no liability with
regard to whether a load of Product is additized with Red Dye. TLO shall not be
responsible for any loss, damage or liability that arises from Carrier injecting
or failing to inject Red Dye into Customer’s Product, unless caused by TLO’s
equipment failure or negligence.
(e)Responsibility for Provision of Additive. For any additization services
provided pursuant to this Section 9, TLO shall be responsible for providing
generic additives, and Customer shall be responsible for providing any special
or proprietary additives requested by Customer.
(f)Special Additive Equipment. As set forth in a Terminal Service Order, and
subject to the other provisions set forth herein and the availability of
suitable space at the Terminal, Customer shall have the option of having TLO
install and maintain at each Terminal, at Customer’s sole risk, cost and
expense, such special additive equipment as may be desirable for Products to be
delivered to Customer's account hereunder. The engineering and installation of
any fixture, equipment or appurtenance placed on the Terminal in respect thereof
shall be subject to TLO’s prior approval and supervision. During the Term, TLO
shall operate the special additive equipment with any fees therefor to be set
forth in a Terminal Service Order. Upon the expiration of the Term, TLO will
have the option to purchase the special additive equipment for a price to be set
forth in a Terminal Service Order.


10.CREDITS FOR VOLUMES LOST TO OTHER TERMINAL CUSTOMERS
(a)The Parties recognize that Customer’s Terminal Minimum Throughput Commitment
and Rail Minimum Commitment for the Anchorage Terminal have been established
based upon (i) the historical sales volumes of Customer and (ii) the historical
sales volumes under contracts which were assigned to Customer at the time TAT
acquired TAT’s Anchorage Terminal and which have historically been throughput
through the Anchorage Terminal (including volumes throughput by a prior owner of
a portion of the Anchorage Terminal).  During the Term, Customer’s aggregate
sales volume for Products throughput through the Anchorage Terminal, or loaded
or unloaded from railcars at the Anchorage Terminal, may be reduced because
Customer has lost sales to a third-party competitor. Such third-party may also
have, or may enter into, a throughput terminalling agreement with TLO to
throughput Product volumes at the Anchorage Terminal. (In such circumstances
Customer has lost Product sales volumes, but TLO has retained an equivalent
level of


10

--------------------------------------------------------------------------------




Product throughput at the Anchorage Terminal through its agreement with the
third party.) If Customer loses such sales volumes to such a third-party who
continues to throughput through TLO’s Anchorage Terminal, then Customer may
request a corresponding credit against the Terminal Minimum Throughput
Commitment and/or Rail Minimum Commitment for the Anchorage Terminal, as
applicable. The credit would be equal to the amount of Customer’s throughput
through the Anchorage Terminal, or loaded or unloaded from railcars at the
Anchorage Terminal, that was replaced by such third-party’s throughput through
the Anchorage Terminal, or loading or unloading of railcars at the Anchorage
Terminal, but would not include any new throughput of additional Products by a
third-party at the Anchorage Terminal that were not included within the
historical volumes throughput through the Anchorage Terminal. 
(b)If Customer requests a credit as set forth in Section 10(a), then TLO shall
evaluate the then current throughput through the Anchorage Terminal to
determine, using good faith and commercially reasonable standards, the extent to
which Customer’s Terminal Minimum Throughput Commitment and/or Rail Minimum
Commitment has been replaced by third party throughput through the Anchorage
Terminal or third party loading and unloading of railcars at the Anchorage
Terminal. Such evaluation shall be made based upon volumes of each individual
Product throughput through the Anchorage Terminal and/or loaded onto or unloaded
from railcars at the Anchorage Terminal, as applicable, in comparison to
historical throughput through such Terminal, excluding new business that was not
included in such historical throughput. Within thirty (30) days of Customer’s
request, TLO shall advise Customer of TLO’s determination of whether TLO is
entitled to receive a credit against its Terminal Minimum Throughput Commitment
and/or Rail Minimum Commitment, and if so what volumes should be so credited. If
the Parties agree on the amount of any such credits, then they shall execute a
Terminal Service Order that shall establish the amount of the applicable
credits, which shall be applied to as an offset against Customer’s Terminal
Minimum Throughput Commitment and/or Rail Minimum Commitment for the periods
while such credits remain in force.
(c)If the Customer disputes TLO’s determination of whether Customer is entitled
to a credit, or the amount of any such credit, Customer may request that the
determination be referred to a nationally recognized public accounting firm that
is not then providing audit or tax services to either Party. The Parties shall
promptly agree in good faith upon the identity of such accounting firm. TLO
shall provide the accounting firm with all relevant information regarding
throughput through the Anchorage Terminal, which shall remain Confidential
Information and shall not be shared with Customer or any third parties. Customer
shall provide the accounting firm with the relevant information about the
changes in its sales of Products and customers. After reviewing such
information, the accounting firm shall render its determination of whether
Customer is entitled to a credit for decreased throughput and/or rail volume at
the Anchorage Terminal that has been replaced by third party throughput through
the Anchorage Terminal and if such a credit is appropriate, the volume credit
that should be applied to offset the customer’s obligation to pay for the
Terminal Minimum Throughput Commitment and/or the Rail Minimum Commitment. Such
accounting firm’s determination shall be conclusive, absent manifest error. The
Parties shall share equally the cost of the accounting firm’s services.
(d)If it is determined that Customer is entitled to a credit as provided in this
Section 10, such credit shall remain in effect for an indefinite period. If at
any time TLO believes that the conditions relating to such credit have
materially changed, TLO shall re-evaluate the situation on the basis set forth
in Section 10(b). Following such re-evaluation, TLO shall advise Customer of
TLO’s determination of whether TLO is still entitled to receive a credit against
its Terminal Minimum Throughput Commitment and/or Rail Minimum Commitment, and
if so what volumes should be so credited. If the Customer disputes TLO’s
determination of whether Customer is entitled to a credit, or the amount of any
such credit, the determination shall be referred to an independent accounting
firm as provided in Section 10(c).


11

--------------------------------------------------------------------------------






11.ETHANOL BLENDING SERVICES
(a)Services and Equipment. Where ethanol receiving, storage and blending
facilities are available at the Terminal, upon Customer’s request, the Parties
shall execute a Terminal Service Order pursuant to which TLO shall receive,
store and blend ethanol into Customer’s gasoline at the Terminal (“Ethanol
Services”). TLO shall provide and operate all equipment required for the Ethanol
Services. The equipment shall consist of truck and/or rail unloading racks,
tanks, pumps, motors, injectors, computer control, and any other ancillary
equipment necessary for the providing of the Ethanol Services.
(b)Ethanol Inventories. Customer shall be solely responsible for supplying
inventories of ethanol at its own expense, including the scheduling and
transporting of ethanol into the Terminal, subject to notice and scheduling
procedures mutually agreeable to the Parties. TLO shall receive Customer’s
ethanol into fungible ethanol storage at the Terminal, unless otherwise
specified in a Terminal Service Order.
(c)Blending Instructions. Upon a request from Customer for Ethanol Services, a
Terminal Service Order shall provide the desired blending ratio of ethanol to
gasoline at the Terminal (“Blending Instructions”), including the minimum Octane
(R+M/2) rating for each grade of Customer’s gasoline Product, prior to blending.
A change to the blending ratios shall require a Terminal Service Order.
(d)Records. TLO shall maintain for a minimum of five (5) years written or
electronic records of the type and volume of oxygenate blended into Customer’s
gasoline.
(e)Quality Assurance. TLO shall maintain an industry standard quality assurance
oversight program of the ethanol blending process. TLO shall provide Customer
with an annual report within fifteen (15) Business Days after the end of each
calendar year that, at a minimum, summarizes the volume of Customer’s gasoline
received by TLO, the volume of oxygenate added to Customer’s gasoline and total
volume of blended gasoline.
(f)Monitoring. TLO shall allow Customer or its agents to monitor the oxygenate
blending operation by periodic audit, sampling, testing and/or records review to
ensure the overall volumes and type of oxygenate blended into gasoline is
consistent with the oxygenate claimed by Customer as required by 40 C.F.R.
80.101(d)(4)(ii)(B)(2). The scope and type of such audits will be negotiated in
good faith by the Parties in advance and memorialized in writing.
(g)Customer Liability. TLO shall rely on Blending Instructions and data provided
by Customer in performing its obligations under this Agreement or any Terminal
Service Order. Customer agrees to be solely responsible for all claims arising
from TLO’s use of or reliance on these Blending Instructions and data.
(h)Condition. When performing the Ethanol Services as per Customer’s Blending
Instructions, TLO shall not certify to Customer or any third-party that blended
gasoline does or shall meet ASTM D 4814 or any federal, state, or local
regulatory specifications. Customer agrees that it is receiving from TLO the
Blended Gasoline in an “AS IS, WHERE IS” condition without warranties of any
kind, including any warranties of merchantability or fitness for a particular
purpose, or its ability to meet ASTM or regulatory specifications.
12.REIMBURSEMENT FOR NEWLY IMPOSED TAXES AND REGULATORY FEES; EXCISE TAXES
(a)Prompt Reimbursement. Customer shall promptly pay or reimburse TLO for any
newly imposed taxes, levies, royalties, assessments, licenses, fees, charges,
surcharges and sums due of any nature


12

--------------------------------------------------------------------------------




whatsoever (other than income taxes, gross receipt taxes and similar taxes) by
any federal, state or local government or agency that TLO incurs on Customer’s
behalf for the services provided by TLO under this Agreement or any Terminal
Service Order. If TLO is required to pay any of the foregoing, Customer shall
promptly reimburse TLO in accordance with the payment terms set forth in this
Agreement. Any such newly imposed taxes or regulatory fees as provided for in
this Section 12(a) shall be specified in an applicable Terminal Service Order.
(b)Excise Tax Certification. Upon written request by TLO, Customer shall supply
TLO with a completed signed original notification certificate of gasoline and
diesel fuel registrant as required by the Internal Revenue Service’s excise tax
regulation. Customer further agrees to comply with all Applicable Law with
respect to such taxes.
(c)Exemption Certification. If Customer is exempt from the payment of any taxes
allocated to Customer under the foregoing provisions, Customer shall furnish TLO
with the proper exemption certificates.


13.EXPENDITURE REQUIRED BY NEW LAWS AND REGULATIONS
(a)Surcharge. If, during the Term, any existing laws or regulations are changed
or any new laws or regulations are enacted that require TLO to make substantial
and unanticipated expenditures (whether capitalized or otherwise) with respect
to the Terminal, TLO may, subject to the terms of this Section 13, impose a
surcharge to increase the applicable service fee (“Surcharge”), to cover
Customer’s pro rata share of the cost of complying with these laws or
regulations, based upon the percentage of Customer’s use of the services or
facilities impacted by such new laws or regulations.
(b)Notification and Mitigation. TLO shall notify Customer of any proposed
Surcharge to be imposed pursuant to Section 13(a) sufficient to cover the cost
of any required capital projects and any ongoing increased operating costs. TLO
and Customer then shall negotiate in good faith for up to thirty (30) days to
mutually determine the effect of the change in law or regulation or new law or
regulation, the cost thereof, and how such cost shall be amortized at an
interest rate of no more than nine percent (9%) as a Surcharge, with the
understanding that TLO and Customer shall use their reasonable commercial
efforts to mitigate the impact of, and comply with, these laws and regulations.
Without limiting the foregoing, if expenditures requiring a Surcharge may be
avoided or reduced through changes in operations, then the Parties shall
negotiate in good faith to set forth the appropriate changes in a Terminal
Service Order to evidence the reduction of the amount of a Surcharge while
leaving the Parties in the same relative economic position they held before the
laws or regulations were changed or enacted.
(c)Less Than 15% Surcharge. In the event any Surcharge results in less than a
fifteen percent (15%) increase in the applicable service fee, Customer will be
assessed such Surcharge on all future invoices during the period in which such
Surcharge is in effect for the applicable amortization period, and TLO shall not
terminate the affected service from this Agreement.
(d)15% or More Surcharge. In the event any Surcharge results in a fifteen
percent (15%) or more increase in the applicable service fee, TLO shall notify
Customer of the amount of the Surcharge required to reimburse TLO for its costs,
plus carrying costs, together with reasonable supporting detail for the nature
and amount of any such Surcharge.
(i)If within thirty (30) days of such notification provided in this Section
13(d), Customer does not agree to pay such Surcharge or to reimburse TLO up
front for its costs, TLO may elect to either:


13

--------------------------------------------------------------------------------




a.require Customer to pay such Surcharge, up to a fifteen percent (15%) increase
in the applicable service fee; or
b.terminate the service under this Agreement to which the Surcharge applies,
upon notice to Customer.
(ii)TLO’s performance obligations under this Agreement shall be suspended or
reduced during the above thirty (30) day period to the extent that TLO would be
obligated to make such expenditures to continue performance during such period.
(e)Resolution of Surcharge. Following a resolution with respect to the amount
and manner of payment of a Surcharge pursuant to this Section 13, the Parties
shall execute an appropriate Terminal Service Order memorializing the terms of
such resolution.
(f)Payment of Surcharge. In lieu of paying the Surcharge in connection with any
required capital project, Customer may, at its option, elect to pay the full
cost of the substantial and unanticipated expenditures upon completion of a
project.


14.REIMBURSEMENT FOR TANK CLEANING AND CONVERSION
(a)Reimbursement for Tank Cleaning. If any Dedicated Tanks are removed from
service or cleaning of any tanks is performed by TLO at the specific request of
Customer, Customer shall bear (or reimburse TLO) for all costs to clean, degas
or otherwise prepare the tank(s) including, without limitation, the cost of
removal, processing, transportation, disposal, of all waste and the cost of any
taxes or charges TLO may be required to pay in regard to such waste. For any
tanks that are dedicated to Customer for segregated storage of Customer’s
Products as set forth in any Terminal Service Order, Customer agrees to
reimburse TLO for the reasonable cost of changes necessary to return the
dedicated storage tanks to TLO on termination of their dedication for segregated
storage under this Agreement, in the same condition as originally received less
normal wear and tear, unless otherwise mutually agreed by the Parties.
(b)Reimbursement for Tank Conversion. If Customer requests that any dedicated
tank be changed for storage of a different grade or type of Product, TLO shall
agree to a change in such service, if the same can be accomplished in accordance
with reasonable commercial standards, accepted industry and engineering
guidelines, permit requirements and Applicable Law. If any such modifications,
improvements, vapor recovery, cleaning, degassing, or other preparation of the
tanks is performed by TLO at the request of Customer, Customer shall bear all
direct costs attributable thereto, including, without limitation, the cost of
removal, processing, transportation, and disposal of all waste and the cost of
any taxes or mutually agreed charges TLO may be required to pay in regard to
such waste, which costs shall be set forth on the applicable Terminal Service
Order.


15.TERMINAL SERVICE ORDERS; PAYMENT
(a)Description. TLO and Customer shall enter into one or more terminal service
orders for the Terminal substantially in the form attached hereto as Exhibit 1
(each, a “Terminal Service Order”). Upon a request by Customer pursuant to this
Agreement or as deemed necessary or appropriate by TLO in connection with the
services to be delivered pursuant hereto, TLO shall generate a Terminal Service
Order to set forth the specific terms and conditions for providing the
applicable services described therein and the applicable fees to be charged for
such services. No Terminal Service Order shall be effective until fully executed
by both TLO and Customer.


14

--------------------------------------------------------------------------------




(b)Included Items. Items available for inclusion on a Terminal Service Order
include, but are not limited to, the following:
(i)allocation of throughput capacity by Product, and the rates by Product for
determining the Terminalling Service Fee pursuant to Section 4;
(ii)identification of tanks to be utilized for dedicated storage tanks and the
Storage Services Fee pursuant to Section 5;
(iii)rail loading and unloading services and the Rail Loading Services Fee
pursuant to Section 6;
(iv)Passthrough Charges pursuant to Section 7;
(v)Transmix handling fees pursuant to Section 8;
(vi)additization pursuant to Section 9;
(vii)special or proprietary additive injection services, including any
installation and maintenance of special additive equipment, pursuant to Section
9(f), and the fees related thereto;
(viii)ethanol blending services pursuant to Section 11 and the fees related
thereto;
(ix)reimbursement related to newly imposed taxes pursuant to Section 12;
(x)Surcharges related to expenditures as a result of newly imposed laws and
regulations pursuant to Section 13;
(xi)tank cleaning or conversion pursuant to Section 14; and
(xii)any other services as may be agreed.
(c)Invoices. TLO shall invoice Customer on a monthly basis and Customer shall
pay all amounts due under this Agreement and any Terminal Service Order no later
than ten (10) calendar days after Customer’s receipt of TLO’s invoices. Any past
due payments owed by Customer shall accrue interest, payable on demand, at the
lesser of (i) the rate of interest announced publicly by JPMorgan Chase Bank, in
New York, New York, as JPMorgan Chase Bank’s prime rate (which Parties
acknowledge and agree is announced by such bank and used by the Parties for
reference purposes only and may not represent the lowest or best rate available
to any of the customers of such bank or the Parties), plus four percent (4%),
and (ii) the highest rate of interest (if any) permitted by Applicable Law, from
the due date of the payment through the actual date of payment.
(d)Fee Increases. Any fees of a fixed amount set forth in this Agreement and any
Terminal Service Order shall be increased on July 1 of each year of the Term,
commencing on July 1, 2017, by a percentage equal to the greater of zero or the
positive change, if any, in the CPI-U (All Urban Consumers) for the prior
calendar year, as reported by the Bureau of Labor Statistics, and rounded to the
nearest one-tenth (1/10) of one percent (1%).
(e)Conflict between Agreement and Terminal Service Order. In case of any
conflict between the terms of this Agreement and the terms of any Terminal
Service Order, the terms of the applicable Terminal Service Order shall govern.
16.CUSTODY TRANSFER AND TITLE
(a)Custody of Pipeline Receipts and Deliveries. For Product received into the
Anchorage Terminal by pipeline, custody of the Product shall pass to TLO at the
Port of Anchorage Valve Flange Yard manifold where it enters the Terminal’s
receiving line. For Product delivered by the Terminal into a pipeline,


15

--------------------------------------------------------------------------------




custody of the Product shall pass to Customer at the Port of Anchorage Valve
Flange Yard manifold where it exits the Terminal’s delivery line.
(b)Custody of Truck Receipts and Deliveries. For receipts and deliveries to or
from trucks, custody shall pass at the flange where the hoses at TLO’s facility
interconnect with the truck.
(c)Custody of Rail Receipts and Deliveries. For receipts and deliveries by rail
for the Anchorage Terminal, custody shall pass to TLO when the switching
locomotive used to transfer Customer’s rail cars to the Terminal is uncoupled
from such rail cars at the near-by yard of the Alaska Railroad Corporation.
(d)In-Tank. Deliveries by book transfer shall be reflected in the books of TLO.
(e)Title Transfer. Upon re-delivery of any Product to Customer’s account,
Customer shall become solely responsible for any loss, damage or injury to
Person or property or the environment, arising out of transportation, possession
or use of such Product after transfer of custody and the loss allowance
provisions hereof shall apply to Product while in TLO’s custody. Title to all of
Customer’s Product received in the Terminal shall remain with Customer at all
times. Both Parties acknowledge that this Agreement represents a bailment of
Products by Customer to TLO and not a consignment of Products, it being
understood that TLO has no authority hereunder to sell or seek purchasers for
the Products of Customer, except for Transmix as provided in Section 8 above.
Customer hereby warrants that it shall, at all times, have good title to and the
right to deliver, throughput, store and receive Products pursuant to the terms
of this Agreement and any Terminal Service Order.


17.PRODUCT QUALITY
(a)Product Specifications of Delivered Products. Customer warrants that all
Products delivered under this Agreement and any Terminal Service Order shall
meet the latest applicable pipeline specifications or mutually agreed upon
specifications for that Product upon receipt at the Terminal and contain no
deleterious substances or concentrations of any contaminants that may make it or
its components commercially unacceptable in general industry application.
Customer shall not deliver to the Terminal any Products which: (i) would in any
way be injurious to the Terminal; (ii) would render the Terminal unfit for the
proper storage of similar Products; (iii) would contaminate or otherwise
downgrade the quality of the Products stored in commingled storage; (iv) may not
be lawfully stored at the Terminal; or (v) otherwise do not meet applicable
Product specifications for such Product that are customary in the location of
the Terminal. If, however, there are Products that do not have such applicable
specifications, the specifications shall be mutually agreed upon by the Parties.
Should Customer’s commingled Products not comply with the minimum quality
standards set forth in this Agreement or any Terminal Service Order, Customer
shall be liable for all loss, damage and cost incurred thereby, including damage
to Products of third parties commingled with Customer’s unfit Products.
(b)Product Specifications of Commingled Storage. TLO shall have the right to
store compatible Products received for Customer’s account with Products
belonging to TLO or third parties in TLO’s commingled storage tanks. TLO shall
handle Customer’s fungible Products in accordance with TLO’s prevailing
practices and procedures for handling such Products. The quality of all Products
tendered into commingled storage for Customer’s account shall be verified either
by Customer’s refinery analysis or supplier’s certification, such that Products
so tendered shall meet TLO’s Product specifications. All costs for such analysis
shall be borne solely by Customer. TLO shall have the right to sample any
Product tendered to the Terminal hereunder. The cost of such sampling shall be
borne solely by TLO. All Products returned to Customer shall comply with Product
specifications in effect on the date the Products are delivered to


16

--------------------------------------------------------------------------------




Customer. Notwithstanding any other provision herein, any and all Products that
leave the Terminal shall meet all relevant ASTM, EPA, federal and state
specifications.
(c)Liability for Commingled Storage. TLO shall exercise reasonable care to
ensure that all Products delivered by third parties into commingled storage with
Customer’s Products meet applicable Product specifications for such Product that
are customary in the location of the Terminal. In the event that Customer’s
Products are commingled with third-party Products that do not comply with the
minimum quality standards set forth in this Agreement or any Terminal Service
Order, TLO shall be liable for all loss, damage and cost incurred thereby.


18.MEASUREMENT AND VOLUME LOSSES
(a)Methods of Measurement.
(i)All quantities of Products received or delivered by or into trucks or marine
vessels shall be measured and determined based upon the meter readings at the
Terminal, as reflected by delivery tickets or bills of lading, or if such meters
are unavailable, by applicable calibration tables, as set forth on a Terminal
Service Order or pursuant to mutual agreement of the Parties.
(ii)All quantities of Products received or delivered by or into railcars shall
be measured and determined based upon the meter readings at the Terminal, or if
such meters are unavailable, by applicable calibration tables, as set forth on a
Terminal Service Order or pursuant to mutual agreement of the Parties.
(iii) All quantities of Products received and delivered by pipeline shall be
measured and determined based upon the meter readings of the pipeline operator,
as reflected by delivery tickets, or if such meters are unavailable, by
applicable calibration tables, as set forth on a Terminal Service Order or
pursuant to mutual agreement of the Parties.
(iv)Deliveries by book transfer shall be reflected by entries in the books of
TLO.
(v)All quantities shall be adjusted to net gallons at 60° F in accordance with
ASTM D-1250 Petroleum Measurement Tables, or latest revisions thereof. Meters
and temperature probes shall be calibrated according to applicable API
standards. Customer shall have the right, at its sole expense, and in accordance
with rack location procedure, to independently certify such calibration. Storage
tank gauging shall be performed by TLO’s personnel. TLO’s gauging shall be
deemed accurate unless challenged by an independent certified gauger. Customer
may perform joint gauging at its sole expense with TLO’s personnel at the time
of delivery or receipt of Product, to verify the amount involved. If Customer
should request an independent gauger, such gauger must be acceptable to TLO and
such gauging shall be at Customer’s sole expense.
(b)Volume Losses. TLO shall bear the risk of any actual volume losses of each
Product to the extent that such losses exceed 0.25% of the volumes of such
Product received at a Terminal, to be prorated among all Terminal users, during
any Month during the Term. Volumes and losses of each Product shall be
determined and accounted for as of the end of each Month. To the extent that
actual losses of any Product are less than 0.25% during any particular Month,
Customer shall repurchase from TLO the difference between the actual loss and
the 0.25% allowance at a price per barrel for that Product as reported by the
Oil Price Information Service (“OPIS”) using the monthly average OPIS unbranded
contract rack posting for that Product during the Month in which the volume
difference was accounted for. All such sales shall be “AS IS”, “WHERE IS”,
without any warranty, express or implied, including warranties of
merchantability, fitness or title, all of which are expressly excluded. If
volume losses of any Product exceed 0.25% during


17

--------------------------------------------------------------------------------




any particular Month, TLO shall pay Customer for the difference between the
actual loss and the 0.25% allowance at a price per barrel for that Product as
reported by OPIS using the monthly average OPIS unbranded contract rack posting
for that Product during the Month in which the volume difference was accounted
for. Deliveries on Saturday, Sunday or Federal holidays shall be excluded from
the calculation for the applicable Month.


19.PRODUCT DELIVERIES, RECEIPTS AND WITHDRAWALS
(a)Product Deliveries. All supervised deliveries, receipts and withdrawals
hereunder shall be made at such times as may be required by Customer upon prior
notice and approval by TLO, all in accordance with the agreed-upon scheduling.
Unsupervised deliveries, receipts and withdrawals shall be made only with TLO’s
prior approval and in strict accordance with TLO’s current operating procedures
for the particular Terminal. Customer warrants that all vehicles permitted to
enter a Terminal on behalf of Customer shall meet all requirements and standards
promulgated by applicable regulatory authority including the Department of
Transportation, the Occupational Safety and Health Administration, and the EPA.
Customer further warrants that it shall only send to a Terminal those employees,
agents and other representatives acting on behalf of and at Customer’s direction
who have been properly instructed as to the characteristics and safe hauling
methods associated with the Products to be loaded and hauled. Customer further
agrees to be responsible to TLO for the performance under this Agreement by its
agents and/or representatives receiving or delivering Products at a Terminal.
(b)Loading Devices. Customer shall withdraw from a Terminal only those Products
that it is authorized to withdraw hereunder. Customer shall neither duplicate
nor permit the duplication of any loading device (i.e., card lock access),
provided hereunder. Customer shall be fully and solely responsible for all
Products loaded through the use of the loading devices issued to Customer in
accordance with this Agreement; provided however, that Customer shall not have
any responsibility or liability hereunder in the event that the load
authorization system provided hereunder fails or malfunctions in any way unless
a credit department override is provided, which authorizes Customer to load the
Products.
(c)Legal Compliance. Both Parties shall abide by all federal, state and local
statutes, laws and ordinances and all rules and regulations which are
promulgated by TLO and which are either furnished to Customer or posted at the
particular Terminal, with respect to the use of the particular Terminal as
herein provided. It is understood and agreed by Customer that these rules and
regulations may be changed, amended or modified by TLO at any time. All changes,
amendments and modifications shall become binding upon Customer ten (10) days
following the posting of a copy at the particular Terminal or the receipt by
Customer of a copy, whichever occurs sooner.
(d)Customer Representatives. For all purposes hereunder, Customer’s jobbers,
distributors, Carriers, haulers and other customers designated in writing or
otherwise by Customer to have loading privileges under this Agreement or having
possession of any loading device furnished to Customer pursuant to this
Agreement, together with their respective officers, servants and employees,
shall, when they access a Terminal, be deemed to be representatives of Customer.
20.DELIVERIES INTO TRANSPORT TRUCKS
Prior to transporting any Products loaded into transport trucks or railcars at a
Terminal, TLO shall make or cause to be made, the following certifications on
the delivery receipt or bill of lading covering the Products received:


18

--------------------------------------------------------------------------------




“If required by 49 C.F.R. 172.204, this is to certify that the above-named
materials are properly classified, described, packaged, marked and labeled, and
are in proper condition for transportation according to the applicable
regulations of the Department of Transportation. Carrier hereby certifies that
the cargo tank used for this shipment is a proper container for the commodity
loaded therein and complies with Department of Transportation specifications and
certifies that cargo tank is properly placarded and marked to comply with
regulations pertaining to hazardous materials.”
TLO shall require each Carrier coming into a Terminal to expressly agree in
writing to be bound by the provisions of a carrier access agreement with respect
to withdrawals and loading of Products hereunder, to conduct its operations at
the Terminal in a safe manner, in accordance with all Applicable Law.


21.ACCOUNTING PROVISIONS AND DOCUMENTATION
(a)Required Reports. TLO shall furnish Customer for each Terminal with the
following reports covering services hereunder involving Customer’s Products:
(i)within ten (10) Business Days following the end of the Month, a statement
showing, by Product: (A) Customer’s monthly aggregate deliveries into the
particular Terminal; (B) Customer’s monthly receipts from the particular
Terminal; (C) calculation of all Customer’s monthly storage and handling fees;
(D) Customer’s opening inventory for the preceding Month; (E) appropriate volume
loss adjustments (as applicable in accordance with Section 18); (F) Customer’s
closing inventory for the preceding Month; and (G) the actual volumes of TLO
Subcontract Customer throughput handled at the particular Terminal during a
Month up to the Terminal Minimum Throughput Commitment, pursuant to Section
4(e);
(ii)a copy of any meter calibration report, to be available for inspection upon
reasonable request by Customer at the particular Terminal following any
calibration;
(iii)upon delivery from the particular Terminal, a hard copy bill of lading to
the Carrier for each delivery; upon reasonable request only, a hard copy bill of
lading shall be provided to Customer’s accounting group; upon each delivery from
the particular Terminal, bill of lading information shall be sent electronically
through a mutually agreeable system; and
(iv)transfer documents for each in-tank transfer.
(b)Required Maintenance of Truck Loading Capabilities. TLO shall be required to
maintain the capabilities to support truck load authorization technologies at
each Terminal.


22.AUDIT AND CLAIMS PERIOD
Each Party and its duly authorized agents and/or representatives shall have
reasonable access to the accounting records and other documents maintained by
the other Party which relate to this Agreement, and shall have the right to
audit such records at any reasonable time or times during the Term and for a
period of up to three (3) years after termination of this Agreement. Claims as
to shortage in quantity or defects in quality shall be made by written notice
within ninety (90) days after the delivery in question or shall be deemed to
have been waived.




19

--------------------------------------------------------------------------------




23.LIEN WAIVERS
TLO hereby waives, relinquishes and releases any and all liens, including
without limitation, any and all warehouseman’s liens, custodian’s liens, rights
of retention and/or similar rights under all applicable laws, which TLO would or
might otherwise have under or with respect to the Products throughput, stored or
handled hereunder. TLO further agrees to furnish documents reasonably acceptable
to Customer and its lender(s) (if applicable), and to cooperate with Customer in
assuring and demonstrating that Products titled in Customer’s name shall not be
subject to any lien on any Terminal or TLO’s Products throughput or stored
there.


24.LIMITATION ON LIABILITY
(a)No Special Damages. Notwithstanding anything to the contrary contained
herein, neither Party shall be liable or responsible to the other Party or such
other Party’s affiliated Persons for any consequential, incidental, or punitive
damages, or for loss of profits or revenues (collectively referred to as
“special damages”) incurred by such Party or its affiliated Persons that arise
out of or relate to this Agreement, regardless of whether any such claim arises
under or results from contract, negligence, or strict liability of the Party
whose liability is being waived hereby; provided that the foregoing limitation
is not intended and shall not affect special damages actually awarded to a third
party or assessed by a governmental authority and for which a Party is properly
entitled to indemnification from the other Party pursuant to the express
provisions of this Agreement.
(b)Claims and Liability for Lost Product. TLO shall not be liable to Customer
for lost or damaged Product unless Customer notifies TLO in writing within
ninety (90) days of the report of any incident or the date Customer learns of
any such loss or damage to the Product. TLO’s maximum liability to Customer for
any lost or damaged Product shall be limited to (i) the lesser of (1) the
replacement value of the Product at the time of the incident based upon the
price as posted by Platts or similar publication for similar Product in the same
locality, and if no other similar Product is in the locality, then in the state,
or (2) the actual cost paid for the Product by Customer (copies of Customer’s
invoices of cost paid must be provided), less (ii) the salvage value, if any, of
the damaged Product.
(c)No Guarantees or Warranties. Except as expressly provided in the Agreement,
neither Customer nor TLO makes any guarantees or warranties of any kind,
expressed or implied. TLO specifically disclaims all implied warranties of any
kind or nature, including any implied warranty of merchantability and/or any
implied warranty of fitness for a particular purpose.


25.INDEMNITIES
(a)TLO Indemnities. Notwithstanding anything else contained in this Agreement or
any Terminal Service Order, TLO shall release, defend, protect, indemnify, and
hold harmless Customer, its carriers, and each of its and their respective
affiliates, officers, directors, employees, agents, contractors, successors, and
assigns (excluding any member of the Partnership Group) (collectively the
“Customer Group”), from and against any and all demands, claims (including
third-party claims), losses, costs, suits, or causes of action (including, but
not limited to, any judgments, losses, liabilities, fines, penalties, expenses,
interest, reasonable legal fees, costs of suit, and damages, whether in law or
equity and whether in contract, tort, or otherwise) for or relating to (i)
personal or bodily injury to, or death of the employees of Customer, TLO or the
General Partner, and, as applicable, their carriers, customers, representatives,
and agents, (ii) loss of or damage to any property, products, material, and/or
equipment belonging to Customer, TLO and, as applicable, their carriers,
customers, representatives, and agents, and each of their respective affiliates,
contractors, and


20

--------------------------------------------------------------------------------




subcontractors (except for those volume losses of Products provided for herein),
(iii) loss of or damage to any other property, products, material, and/or
equipment of any other description (except for those volume losses of Products
provided for herein), and/or personal or bodily injury to, or death of any other
Person or Persons; and with respect to clauses (i) through (iii) above, which is
caused by or resulting in whole or in part from the negligent or wrongful acts
or omissions of TLO or the General Partner in connection with the ownership or
operation of the particular Terminal and the services provided hereunder, and,
as applicable, their carriers, customers (other than Customer), representatives,
and agents, or those of their respective employees with respect to such matters,
and (iv) any losses incurred by Customer due to violations of this Agreement or
any Terminal Service Order by TLO, or, as applicable, its customers (other than
Customer), representatives, and agents; PROVIDED THAT TLO SHALL NOT BE OBLIGATED
TO RELEASE, INDEMNIFY OR HOLD HARMLESS CUSTOMER OR ANY MEMBER OF THE CUSTOMER
GROUP FROM AND AGAINST ANY CLAIMS TO THE EXTENT THEY RESULT FROM THE BREACH OF
CONTRACT, STRICT LIABILITY OR THE NEGLIGENT ACTS, ERRORS OR OMISSIONS OR WILLFUL
MISCONDUCT OF CUSTOMER OR ANY MEMBER OF THE CUSTOMER GROUP.
(b)Customer Indemnities. Notwithstanding anything else contained in this
Agreement or any Terminal Service Order, Customer shall release, defend,
protect, indemnify, and hold harmless TLO, General Partner, the Partnership,
their subsidiaries and their respective officers, directors, members, managers,
employees, agents, contractors, successors, and assigns (collectively the
“Partnership Group”) from and against any and all demands, claims (including
third-party claims), losses, costs, suits, or causes of action (including, but
not limited to, any judgments, losses, liabilities, fines, penalties, expenses,
interest, reasonable legal fees, costs of suit, and damages, whether in law or
equity and whether in contract, tort, or otherwise) for or relating to (i)
personal or bodily injury to, or death of the employees of TLO, the General
Partner, Customer, and, as applicable, their carriers, customers,
representatives, and agents; (ii) loss of or damage to any property, products,
material, and/or equipment belonging to TLO, Customer, and, as applicable, their
carriers, customers, representatives, and agents, and each of their respective
affiliates, contractors, and subcontractors (except for those volume losses of
Products provided for herein); (iii) loss of or damage to any other property,
products, material, and/or equipment of any other description (except for those
volume losses of Products provided for herein), and/or personal or bodily injury
to, or death of any other Person or Persons; and with respect to clauses (i)
through (iii) above, which is caused by or resulting in whole or in part from
the negligent or wrongful acts or omissions of Customer, in connection with
Customer’s use of the particular Terminal and the services provided hereunder
and Customer’s Products stored hereunder, and, as applicable, its Carriers,
customers, representatives, and agents, or those of their respective employees
with respect to such matters; and (iv) any losses incurred by TLO due to
violations of this Agreement or any Terminal Service Order by Customer, or, as
applicable, its carriers, customers, representatives, and agents; PROVIDED THAT
CUSTOMER SHALL NOT BE OBLIGATED TO RELEASE, INDEMNIFY OR HOLD HARMLESS TLO OR
ANY MEMBER OF THE PARTNERSHIP GROUP FROM AND AGAINST ANY CLAIMS TO THE EXTENT
THEY RESULT FROM THE BREACH OF CONTRACT, STRICT LIABILITY OR THE NEGLIGENT ACTS,
ERRORS OR OMISSIONS OR WILLFUL MISCONDUCT OF TLO OR ANY MEMBER OF THE
PARTNERSHIP GROUP.
(c)Written Claim. Neither Party shall be obligated to indemnify the other Party
or be liable to the other Party unless a written claim for indemnity is
delivered to the other Party within ninety (90) days after the date that a claim
is reported or discovered, whichever is earlier.
(d)No Limitation. Except as expressly provided otherwise in this Agreement, the
scope of these indemnity provisions may not be altered, restricted, limited, or
changed by any other provision of this Agreement. The indemnity obligations of
the Parties as set out in this Section 25 are independent of any


21

--------------------------------------------------------------------------------




insurance requirements as set out in Section 26, and such indemnity obligations
shall not be lessened or extinguished by reason of a Party’s failure to obtain
the required insurance coverages or by any defenses asserted by a Party’s
insurers.
(e)Survival. These indemnity obligations shall survive the termination of this
Agreement until all applicable statutes of limitation have run regarding any
claims that could be made with respect to the activities contemplated by this
Agreement.
(f)Mutual and Express Acknowledgement. THE INDEMNIFICATION PROVISIONS PROVIDED
FOR IN THIS AGREEMENT HAVE BEEN EXPRESSLY NEGOTIATED IN EVERY DETAIL, ARE
INTENDED TO BE GIVEN FULL AND LITERAL EFFECT, AND SHALL BE APPLICABLE WHETHER OR
NOT THE LIABILITIES, OBLIGATIONS, CLAIMS, JUDGMENTS, LOSSES, COSTS, EXPENSES OR
DAMAGES IN QUESTION ARISE OR AROSE SOLELY OR IN PART FROM THE GROSS, ACTIVE,
PASSIVE OR CONCURRENT NEGLIGENCE, STRICT LIABILITY, OR OTHER FAULT OF ANY
INDEMNIFIED PARTY. EACH PARTY ACKNOWLEDGES THAT THIS STATEMENT COMPLIES WITH THE
EXPRESS NEGLIGENCE RULE AND CONSTITUTES CONSPICUOUS NOTICE. NOTICE IN THIS
CONSPICUOUS NOTICE IS NOT INTENDED TO PROVIDE OR ALTER THE RIGHTS AND
OBLIGATIONS OF THE PARTIES, ALL OF WHICH ARE SPECIFIED ELSEWHERE IN THIS
AGREEMENT.
(g)Third Party Indemnification. If any Party has the rights to indemnification
from a third party, the indemnifying party under this Agreement shall have the
right of subrogation with respect to any amounts received from such third-party
indemnification claim.


26.INSURANCE
(a)Minimum Limits. At all times during the Term and for a period of two (2)
years after termination of this Agreement for any coverage maintained on a
“claims-made” or “occurrence” basis, Customer and/or its Carrier (if applicable)
shall maintain at their expense the below listed insurance in the amounts
specified below, or self-insurance in such amounts as may be agreed pursuant to
a Terminal Service Order. Customer shall require that Carrier cause all of its
contractors providing authorized drivers or authorized vehicles, to carry such
insurance, and Customer shall be liable to TLO for their failure to do so. Such
insurance shall provide coverage to TLO and such policies, other than Worker’s
Compensation Insurance, shall include TLO as an Additional Insured. Each policy
shall provide that it is primary to and not contributory with any other
insurance, including any self-insured retention, maintained by TLO (which shall
be excess) and each policy shall provide the full coverage required by this
Agreement. All such insurance shall be written with carriers and underwriters
acceptable to TLO, and eligible to do business in the state where the particular
Terminal is located and having and maintaining an A.M. Best financial strength
rating of no less than “A-” and financial size rating no less than “VII”;
provided that Customer and/or the Carrier may procure worker’s compensation
insurance from the state fund of the state where the particular Terminal is
located. All limits listed below are required MINIMUM LIMITS:
(i)Workers Compensation and Occupational Disease Insurance which fully complies
with Applicable Law of the state where the particular Terminal is located, in
limits not less than statutory requirements;
(ii)Employers Liability Insurance with a minimum limit of $1,000,000 for each
accident, covering injury or death to any employee which may be outside the
scope of the worker’s compensation


22

--------------------------------------------------------------------------------




statute of the jurisdiction in which the worker’s service is performed, and in
the aggregate as respects occupational disease;
(iii)Commercial General Liability Insurance, including contractual liability
insurance covering Carrier’s indemnity obligations under this Agreement, with
minimum limits of $1,000,000 combined single limit per occurrence for bodily
injury and property damage liability, or such higher limits as may be required
by TLO or by Applicable Law from time to time. This policy shall include Broad
Form Contractual Liability insurance coverage which shall specifically apply to
the obligations assumed in this Agreement by Customer;
(iv)Automobile Liability Insurance covering all owned, non-owned and hired
vehicles, with minimum limits of $1,000,000 combined single limit per occurrence
for bodily injury and property damage liability, or such higher limit(s) as may
be required by Customer or by Applicable Law from time to time. Coverage must
assure compliance with Sections 29 and 30 of the Motor Carrier Act of 1980 and
all applicable rules and regulations of the Federal Highway Administration’s
Bureau of Motor Carrier Safety and Interstate Commerce Commissioner (Form MCS 90
Endorsement). Limits of liability for this insurance must be in accordance with
the financial responsibility requirement of the Motor Carrier Act, but not less
than $1,000,000 per occurrence;
(v)Excess (Umbrella) Liability Insurance with limits not less than $4,000,000
per occurrence. Additional excess limits may be utilized to supplement
inadequate limits in the primary policies required in items (ii), (iii), and
(iv) above;
(vi)Pollution Legal Liability with limits not less than $25,000,000 per loss
with an annual aggregate of $25,000,000. Coverage shall apply to bodily injury
and property damage including loss of use of damaged property and property that
has not been physically injured; cleanup costs, defense, including costs and
expenses incurred in the investigation, defense or settlement of claim; and
(vii)Cargo/Inventory Insurance, with a limit of no less than $1,000,000, which
property insurance shall be first-party insurance to adequately cover all
Products owned by Customer located at the particular Terminal.
(b)Waiver of Subrogation. All such policies must be endorsed with a Waiver of
Subrogation endorsement, effectively waiving rights of recovery under
subrogation or otherwise, against TLO, and shall contain where applicable, a
severability of interest clause and a standard cross liability clause.
(c)Copies of Insurance Certificates or Policies. Upon execution of this
Agreement and prior to the operation of any equipment by Customer, Carrier or
its authorized drivers at the particular Terminal, Customer and/or Carrier will
furnish to TLO, and at least annually thereafter (or at any other times upon
request by TLO) during the Term (and for any coverage maintained on a
“claims-made” basis, for two (2) years after the termination of this Agreement),
insurance certificates and/or certified copies of the original policies to
evidence the insurance required herein, including on behalf of Carrier’s
contractors providing authorized vehicles or authorized drivers. Such
certificates shall be in the form of the “Accord” Certificate of Insurance, and
reflect that they are for the benefit of TLO and shall provide that there will
be no material change in or cancellation of the policies unless TLO is given at
least thirty (30) days prior written notice. Certificates providing evidence of
renewal of coverage shall be furnished to TLO prior to policy expiration.
(d)Responsibility for Deductibles. Customer and/or Carrier shall be solely
responsible for any deductibles or self-insured retention.


23

--------------------------------------------------------------------------------




27.GOVERNMENT REGULATIONS
(a)Party Certification. Each Party certifies that none of the Products covered
by this Agreement or any Terminal Service Order were derived from crude
petroleum, petrochemical, or gas which was produced or withdrawn from storage in
violation of any federal, state or other governmental law, nor in violation of
any rule, regulation or promulgated by any governmental agency having
jurisdiction in the premises.
(b)Licenses and Permits. TLO shall maintain all necessary licenses and permits
for the storage of Products at each Terminal.
(c)Compliance with Applicable Law. The Parties are entering into this Agreement
and any Terminal Service Order in reliance upon and shall comply in all material
respects with all Applicable Law which directly or indirectly affects the
Products throughput hereunder, or any receipt, throughput delivery,
transportation, handling or storage of Products hereunder or the ownership,
operation or condition of the particular Terminal. Each Party shall be
responsible for compliance with all Applicable Law associated with such Party’s
respective performance hereunder and the operation of such Party’s facilities.
In the event any action or obligation imposed upon a Party under this Agreement
and any Terminal Service Order shall at any time be in conflict with any
requirement of Applicable Law, then this Agreement and any Terminal Service
Order shall immediately be modified to conform the action or obligation so
adversely affected to the requirements of the Applicable Law, and all other
provisions of this Agreement and any Terminal Service Order shall remain
effective.
(d)Material Change in Applicable Law. If during the Term, any new Applicable Law
becomes effective or any existing Applicable Law or its interpretation is
materially changed, which change is not addressed by another provision of this
Agreement or any Terminal Service Order and which has a material adverse
economic impact upon a Party, either Party, acting in good faith, shall have the
option to request renegotiation of the relevant provisions of this Agreement or
a Terminal Service Order with respect to future performance. The Parties shall
then meet to negotiate in good faith amendments to this Agreement or to an
applicable Terminal Service Order that will conform to the new Applicable Law
while preserving the Parties’ economic, operational, commercial and competitive
arrangements in accordance with the understandings set forth herein.


28.SUSPENSION OF REFINERY OPERATIONS
(a)No Termination. This Agreement shall continue in full force and effect
regardless of whether Customer decides to permanently or indefinitely suspend
refining operations at the Refinery for any period.
(b)Continued Liability for Shortfall Payments. If refining operations at the
Refinery is suspended for any reason (including Refinery turnarounds and other
scheduled maintenance), then Customer shall remain liable for Shortfall Payments
under this Agreement for the duration of the suspension.


29.FORCE MAJEURE
(a)Definitions and Notice. As soon as possible upon the occurrence of a Force
Majeure, TLO shall provide Customer with written notice of the occurrence of
such Force Majeure (a “Force Majeure Notice”). TLO shall identify in such Force
Majeure Notice the approximate length of time that TLO reasonably believes in
good faith such Force Majeure shall continue (the “Force Majeure Period”). For
the duration of the Force Majeure Period, Customer shall be permitted to reduce
its Terminal Minimum Throughput Commitment and/or Rail Minimum Commitment for
the particular Terminal as provided in Section 30(b).


24

--------------------------------------------------------------------------------




If TLO advises in any Force Majeure Notice that it reasonably believes in good
faith that the Force Majeure Period shall continue for more than twelve (12)
consecutive Months, then, subject to Section 30 below, at any time after TLO
delivers such Force Majeure Notice, either Party may terminate this Agreement,
but only upon delivery to the other Party of a notice (a “Termination Notice”)
at least twelve (12) Months prior to the expiration of the Force Majeure Period;
provided, however, that such Termination Notice shall be deemed cancelled and of
no effect if the Force Majeure Period ends prior to the expiration of such
twelve (12)-Month period. For the avoidance of doubt, neither Party may exercise
its right under this Section 29(a) to terminate this Agreement as a result of a
Force Majeure if the affected Terminal has been restored to working order since
the applicable Force Majeure, including pursuant to a Restoration.
(b)Revocation of Customer Termination Notice. Notwithstanding the foregoing, if
Customer delivers a Termination Notice to TLO (the “Customer Termination
Notice”) and, within thirty (30) days after receiving such Customer Termination
Notice, TLO notifies Customer that TLO reasonably believes in good faith that it
shall be capable of fully performing its obligations under this Agreement within
a reasonable period of time and Customer mutually agrees (which agreement shall
not be unreasonably withheld), then the Customer Termination Notice shall be
deemed revoked and the applicable portion of this Agreement shall continue in
full force and effect as if such Customer Termination Notice had never been
given.


30.CAPABILITIES OF FACILITIES
(a)Service Interruption. Subject to Force Majeure and interruptions for routine
repair and maintenance, consistent with customary terminal industry standards,
TLO shall use reasonable commercial efforts to minimize the interruption of
service at each of the Terminals or any portion thereof. TLO shall promptly
inform Customer operational personnel of any anticipated partial or complete
interruption of service at any Terminal, including relevant information about
the nature, extent, cause and expected duration of the interruption and the
actions TLO is taking to resume full operations, provided that TLO shall not
have any liability for any failure to notify, or delay in notifying, Customer of
any such matters except to the extent Customer has been materially prejudiced or
damaged by such failure or delay.
(b)Restoration of Capacity. Subject to Force Majeure and interruptions for
routine repair and maintenance, consistent with customary terminal industry
standards, TLO shall maintain each Terminal in a condition and with a capacity
sufficient to throughput a volume of Customer’s Products at least equal to the
Terminal Reserved Capacity for the particular Terminal. TLO’s obligations may be
temporarily suspended during the occurrence of, and for the entire duration of,
a Force Majeure or any interruption of service that prevents TLO from
terminalling the Terminal Reserved Capacity for the particular Terminal or
maintaining the Rail Reserved Capacity. To the extent TLO is prevented from
terminalling volumes equal to the Terminal Reserved Capacity for the particular
Terminal or loading and unloading rail car volumes equal to the Rail Reserved
Capacity for reasons of Force Majeure or other interruption of service, then
Customer’s obligation to throughput the Terminal Minimum Throughput Commitment
or Rail Minimum Capacity and pay any Shortfall Payment shall be reduced
proportionately. At such time as TLO is capable of terminalling volumes equal to
the Terminal Reserved Capacity, Customer’s obligation to throughput the full
Terminal Minimum Throughput Commitment for the particular Terminal shall be
restored. At such time as TLO is capable of loading and unloading railcar
volumes equal to the Rail Minimum Capacity, Customer’s obligation to meet the
full Rail Minimum Commitment shall be restored. If for any reason, including,
without limitation, a Force Majeure event, the throughput capacity of a Terminal
should fall below the Terminal Reserved Capacity or the Rail Reserved Capacity,
then within a reasonable period of time after the commencement of such
reduction, TLO shall make repairs to the Terminal to restore the capacity of the
Terminal to that required for throughput of the Terminal Reserved Capacity
and/or the Rail Reserved Capacity (“Restoration”). Except


25

--------------------------------------------------------------------------------




as provided below in Section 30(c), all of such Restoration shall be at TLO’s
cost and expense, unless the damage creating the need for such repairs was
caused by the negligence or willful misconduct of Customer, its employees,
agents or customers or the failure of Customer’s Products to meet the
specifications as provided for in Section 17(a).
(c)Capacity Resolution. In the event of the failure of TLO to maintain a
Terminal in a condition and with a capacity sufficient to throughput a volume of
Customer’s Products equal to the Terminal Reserved Capacity for the particular
terminal and/or the Rail Reserved Capacity, then either Party shall have the
right to call a meeting between executives of both Parties by providing at least
two (2) Business Days’ advance written notice. Any such meeting shall be held at
a mutually agreeable location and will be attended by executives of both Parties
each having sufficient authority to commit his or her respective Party to a
Capacity Resolution (hereinafter defined). At the meeting, the Parties will
negotiate in good faith with the objective of reaching a joint resolution for
the Restoration of capacity at the particular Terminal which will, among other
things, specify steps to be taken by TLO to fully accomplish Restoration and the
deadlines by which the Restoration must be completed (the “Capacity
Resolution”). Without limiting the generality of the foregoing, the Capacity
Resolution shall set forth an agreed upon time schedule for the Restoration
activities. Such time schedule shall be reasonable under the circumstances,
consistent with customary terminal industry standards and shall take into
consideration TLO’s economic considerations relating to costs of the repairs and
Customer’s requirements concerning its refining and marketing operations. TLO
shall use commercially reasonable efforts to continue to provide storage and
throughput and, if applicable, railcar loading and unloading of Customer’s
Products at the affected Terminal, to the extent the affected Terminal has
capability of doing so, during the period before Restoration is completed. In
the event that Customer’s economic considerations justify incurring additional
costs to restore the Terminal in a more expedited manner than the time schedule
determined in accordance with the preceding sentence, Customer may require TLO
to expedite the Restoration to the extent reasonably possible, subject to
Customer’s payment, in advance, of the estimated incremental costs to be
incurred as a result of the expedited time schedule. In the event the Parties
agree to an expedited Restoration plan in which Customer agrees to fund a
portion of the Restoration cost, then neither Party shall have the right to
terminate this Agreement in connection with a Force Majeure, so long as such
Restoration is completed with due diligence, and Customer shall pay its portion
of the Restoration costs to TLO in advance based on an estimate based on
reasonable engineering standards promulgated by the Association for Facilities
Engineering. Upon completion, Customer shall pay the difference between the
actual portion of Restoration costs to be paid by Customer pursuant to this
Section 30(c) and the estimated amount paid under the preceding sentence within
thirty (30) days after receipt of TLO’s invoice therefor, or, if appropriate,
TLO shall pay Customer the excess of the estimate paid by Customer over TLO’s
actual costs as previously described within thirty (30) days after completion of
the Restoration.
(d)Restoration. If at any time after the occurrence of (x) a Partnership Change
of Control or (y) a sale of the Refinery, TLO either (i) refuses or fails to
meet with Customer within the period set forth in Section 30(c), (ii) fails to
agree to perform a Capacity Resolution in accordance with the standards set
forth in Section 30(c), or (iii) fails to perform its obligations in compliance
with the terms of a Capacity Resolution, Customer may, as its sole remedy for
any breach by TLO of any of its obligations under Section 30(c), require TLO to
complete a Restoration of the affected Terminal, subject to and to the extent
permitted under the terms, conditions and/or restrictions of applicable leases,
permits and/or Applicable Law. Any such Restoration required under this Section
30(d) shall be completed by TLO at Customer’s cost. TLO shall use commercially
reasonable efforts to continue to provide storage and throughput and, if
applicable, railcar loading and unloading of Customer’s Products at the affected
Terminal, during the period while such Restoration is being completed. Any work
performed by TLO pursuant to this Section 30(d) shall be performed and completed
in a good and workmanlike manner consistent with applicable industry standards
and in


26

--------------------------------------------------------------------------------




accordance with all Applicable Law. Additionally, during such period after the
occurrence of (x) a Partnership Change of Control or (y) a sale of the Refinery,
Customer may exercise any remedies available to it under this Agreement (other
than termination), including the right to immediately seek temporary and
permanent injunctive relief for specific performance by TLO of the applicable
provisions of this Agreement, including, without limitation, the obligation to
make Restorations as described herein.
(e)Commingled Products. Unless otherwise specified in a Terminal Service Order,
all throughput of Customer’s volumes, along with storage related to such
throughput, shall be on a fungible commingled basis, and TLO may commingle such
Products with Products of third parties of like grade and kind. TLO shall have
the right to enter into arrangements with third parties to throughput Products
at a Terminal and provide storage related to such throughput; provided however,
that TLO shall not enter into any third party arrangements that would restrict
or limit the ability of Customer to throughput the Terminal Reserved Capacity
or, if applicable, the Rail Reserved Capacity at the particular Terminal each
Month without Customer’s consent.
(f)Storage Tank Heels. All Tank Heels shall be allocated among storage users on
a pro rata basis. Tank Heels cannot be withdrawn from any tank without prior
approval of TLO. For storage tanks and capacities identified on a Terminal
Service Order as dedicated to and used exclusively for the storage and
throughput of Customer’s Product, Customer shall be responsible for providing
all Tank Heels required for operation of such tanks.


31.TERMINATION
(a)Default. A Party shall be in default under this Agreement if:
(i)the Party breaches any provision of this Agreement or a Terminal Service
Order, which breach has a material adverse effect on the other Party (with such
material adverse effect being determined based on this Agreement and all
Terminal Service Orders considered as a whole), and such breach is not excused
by Force Majeure or cured within fifteen (15) Business Days after notice thereof
(which notice shall describe such breach in reasonable detail) is received by
such Party (unless such failure is not commercially reasonably capable of being
cured in such fifteen (15) Business Day period in which case such Party shall
have commenced remedial action to cure such breach and shall continue to
diligently and timely pursue the completion of such remedial action after such
notice); or
(ii)the Party (A) files a petition or otherwise commences, authorizes or
acquiesces in the commencement of a proceeding or cause of action under any
bankruptcy, insolvency, reorganization or similar Applicable Law, or has any
such petition filed or commenced against it, (B) makes an assignment or any
general arrangement for the benefit of creditors, (C) otherwise becomes bankrupt
or insolvent (however evidenced) or (D) has a liquidator, administrator,
receiver, trustee, conservator or similar official appointed with respect to it
or any substantial portion of its property or assets.
(b)Rights upon Default. If either of the Parties is in default as described
above, then (A) if Customer is in default, TLO may or (B) if TLO is in default,
Customer may: (1) terminate this Agreement upon notice to the defaulting Party;
(2) withhold any payments due to the defaulting Party under this Agreement;
and/or (3) pursue any other remedy at law or in equity.
(c)Obligation to Cure Breach. If a Party breaches any provision of this
Agreement or a Terminal Service Order, which breach does not have a material
adverse effect on the other Party, the breaching Party shall still have the
obligation to cure such breach.


27

--------------------------------------------------------------------------------




(d)Product Removal. Customer shall, upon expiration or termination of this
Agreement, promptly remove all of its Products including any downgraded and
interface Product and Transmix from each Terminal, and TLO shall remove the
remaining Tank Heels and tank bottoms and deliver them to Customer or Customer’s
designee, within thirty (30) days of such termination or expiration. In the
event all of the Product is not removed within such thirty (30) day period,
Customer shall be assessed a storage fee to all Products held in storage more
than thirty (30) days beyond the termination or expiration of this Agreement
until such time Customer’s entire Product is removed from the particular
Terminal; provided however, that Customer shall not be assessed any storage fees
associated with the removal of Product if Customer’s ability to remove such
Product is delayed or hindered by TLO, its agents or contractors for any reason.
Customer shall pay the Terminalling Service Fee for all Products delivered from
the particular Terminal after such Termination, together with the Rail Loading
Services Fee for all volumes loaded onto railcars after termination and any fees
for Ancillary Services applicable to such deliveries, at the rates established
under the then applicable Terminal Service Order.
(e)Equipment Removal. Customer shall, upon expiration or termination of this
Agreement, promptly remove any and all of its owned equipment (except any such
equipment purchased by TLO pursuant to Section 9(f) above), and restore the
particular Terminal to its condition prior to the installation of such
equipment.


32.RIGHT TO ENTER INTO A NEW TERMINALLING AGREEMENT
(a)New Terminalling Services Agreement. Upon termination of this Agreement or a
Terminal Service Order for reasons other than (x) a default by Customer and (y)
any other termination of this Agreement or a Terminal Service Order initiated by
TLO pursuant to Section 31, Customer shall have the right to require TLO to
enter into a new terminalling services agreement with Customer that (i) is
consistent with the terms set forth in this Agreement, (ii) relates to the
Terminals, and (iii) has commercial terms that are, in the aggregate, equal to
or more favorable to TLO than fair market value terms as would be agreed by
similarly-situated parties negotiating at arm’s length; provided, however; that
the term of any such new terminalling services agreement shall not extend beyond
September 16, 2036.
(b)Terminalling Right of First Refusal. In the event that TLO proposes to enter
into a terminalling services agreement with a third party for any Terminal
within two (2) years after the termination of this Agreement for reasons other
than (x) by default by Customer and (y) any other termination of this Agreement
initiated by TLO pursuant to Section 31, TLO shall give Customer ninety (90)
days’ prior written notice of any proposed new terminalling services agreement
with a third party, including (i) details of all of the material terms and
conditions thereof and (ii) a thirty (30)-day period (beginning upon Customer’s
receipt of such written notice) (the “Terminalling First Offer Period”) in which
Customer may make a good faith offer to enter into a new terminalling agreement
with TLO (the “Terminalling Right of First Refusal”). If Customer makes an offer
on terms no less favorable to TLO than the third-party offer with respect to
such terminalling services agreement during the Terminalling First Offer Period,
then TLO shall be obligated to enter into a terminalling services agreement with
Customer on the terms set forth in Customer’s offer to TLO. If Customer does not
exercise its Terminalling Right of First Refusal in the manner set forth above,
TLO may, for the next ninety (90) days, proceed with the negotiation of the
third-party terminalling services agreement. If no third party agreement is
consummated during such ninety-day period, the terms and conditions of this
Section 32(b) shall again become effective.


28

--------------------------------------------------------------------------------




33.SUBCONTRACT
Should Customer desire to subcontract to a third party (“Subcontract Customer”)
any dedicated or commingled storage subject to a Terminal Service Order,
Customer must notify TLO in writing prior to the proposed start of the
subcontract. TLO has the right to approve any Subcontract Customer, which
approval shall not be unreasonably withheld, conditioned or delayed. Unless
otherwise agreed in writing between Customer and TLO, and between Subcontract
Customer and TLO, Customer will continue to be liable for all terms and
conditions of this Agreement related to any subcontracted storage tank,
including but not limited to, remittance of any fees set forth in a Terminal
Service Order applicable to the subcontracted storage tank. Customer shall be
responsible for collection of any fees due to Customer from the Subcontract
Customer. Customer and TLO may mutually agree that operational notices
concerning scheduling and similar matters can be directly provided between TLO
and any Subcontract Customer.


34.ASSIGNMENT; PARTNERSHIP CHANGE OF CONTROL
(a)Assignment to TLO. On the Commencement Date, the General Partner shall assign
all of its rights and obligations under this Agreement to the Partnership. The
Partnership shall immediately assign its rights and obligations hereunder to
TLO. Upon such assignment to TLO, TLO shall have all of the respective rights
and obligations set forth herein during the Term.
(b)Customer Assignment to Third Party. Customer shall not assign all of its
obligations hereunder or under a Terminal Service Order without TLO’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed; provided, however; that Customer may assign this Agreement, without
TLO’s consent, in connection with a sale by Customer of the Refinery so long as
the transferee: (i) agrees to assume all of Customer’s obligations under this
Agreement; and (ii) is financially and operationally capable of fulfilling the
terms of this Agreement, which determination shall be made by Customer in its
reasonable judgment.
(c)TLO Assignment to Third Party. TLO shall not assign its rights or obligations
under this Agreement without Customer’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed; provided, however,
that (i) TLO may assign this Agreement without Customer’s consent in connection
with a sale by TLO of the Terminals so long as the transferee: (A) agrees to
assume all of TLO’s obligations under this Agreement; (B) is financially and
operationally capable of fulfilling the terms of this Agreement, which
determination shall be made by TLO in its reasonable judgment; and (C) is not a
competitor of Customer; and (ii) TLO shall be permitted to make a collateral
assignment of this Agreement solely to secure working capital financing for TLO.
(d)Notification of Assignment. Any assignment that is not undertaken in
accordance with the provisions set forth above shall be null and void ab initio.
A Party making any assignment shall promptly notify the other Party of such
assignment, regardless of whether consent is required. This Agreement and any
Terminal Service Orders shall be binding upon and inure to the benefit of the
Parties hereto and their respective successors and permitted assigns.
(e)Partnership Change of Control. Customer’s obligations hereunder shall not
terminate in connection with a Partnership Change of Control, provided however,
that in the case of a Partnership Change of Control, Customer shall have the
option to extend the Term as provided in Section 2. TLO shall provide Customer
with notice of any Partnership Change of Control at least sixty (60) days prior
to the effective date thereof.


29

--------------------------------------------------------------------------------




35.NOTICE
All notices, requests, demands, and other communications hereunder will be in
writing and will be deemed to have been duly given: (a) if by transmission by
hand delivery, when delivered; (b) if mailed via the official governmental mail
system, five (5) Business Days after mailing, provided said notice is sent first
class, postage pre-paid, via certified or registered mail, with a return receipt
requested; (c) if mailed by an internationally recognized overnight express mail
service such as Federal Express, UPS, or DHL Worldwide, one (1) Business Day
after deposit therewith prepaid; or (d) if by e-mail, one Business Day after
delivery with receipt confirmed. All notices will be addressed to the Parties at
the respective addresses as follows:


 
If to Customer, to:
 
 
 
 
 
Tesoro Alaska Company LLC
19100 Ridgewood Parkway
San Antonio, Texas 78259
 
 
 
 
 
For legal notices:
Attention: General Counsel
 
 
 
 
 
For all other notices and communications:
Attention: Dana S. Holden
phone: (210) 626-6442
email: Dana.S.Holden@tsocorp.com
 
 
 
 
 
If to TLO, to:
 
 
 
 
 
Tesoro Logistics Operations LLC
 
 
19100 Ridgewood Parkway
 
 
San Antonio, Texas 78259
 
 
 
 
 
For legal notices:
 
 
Attention: General Counsel
 
 
 
 
 
For all other notices and communications:
 
 
Attention: Don.J.Sorensen, Senior Vice President, Logistics
 
 
phone: (360) 293-9116
 
 
email: Don.J.Sorensen@tsocorp.com
 

or to such other address or to such other Person as either Party will have last
designated by notice to the other Party.


36.CONFIDENTIAL INFORMATION
(a)Confidential Information and Exceptions Thereto. Each Party shall use
reasonable efforts to retain the other Parties’ Confidential Information in
confidence and not disclose the same to any third party nor use the same, except
as authorized by the disclosing Party in writing or as expressly permitted in
this


30

--------------------------------------------------------------------------------




Section 36. Each Party further agrees to take the same care with the other
Party’s Confidential Information as it does with its own, but in no event less
than a reasonable degree of care. Excepted from these obligations of confidence
and non-use is that information which:
(i)is available, or becomes available, to the general public without fault of
the receiving Party;
(ii)was in the possession of the receiving Party on a non-confidential basis
prior to receipt of the same from the disclosing Party (it being understood, for
the avoidance of doubt, that this exception shall not apply to information of
TLO that was in the possession of Customer or any of its affiliates as a result
of their ownership or operation of the particular Terminal prior to the
Commencement Date);
(iii)is obtained by the receiving Party without an obligation of confidence from
a third party who is rightfully in possession of such information and, to the
receiving Party’s knowledge, is under no obligation of confidentiality to the
disclosing Party; or
(iv)is independently developed by the receiving Party without reference to or
use of the disclosing Party’s Confidential Information.
For the purpose of this Section 36, a specific item of Confidential Information
shall not be deemed to be within the foregoing exceptions merely because it is
embraced by, or underlies, more general information in the public domain or in
the possession of the receiving Party.
(b)Required Disclosure. Notwithstanding Section 36(a) above, if the receiving
Party becomes legally compelled to disclose the Confidential Information by a
court, Governmental Authority or Applicable Law, or is required to disclose by
the listing standards of any applicable securities exchange, any of the
disclosing Party’s Confidential Information, the receiving Party shall promptly
advise the disclosing Party of such requirement to disclose Confidential
Information as soon as the receiving Party becomes aware that such a requirement
to disclose might become effective, in order that, where possible, the
disclosing Party may seek a protective order or such other remedy as the
disclosing Party may consider appropriate in the circumstances. The receiving
Party shall disclose only that portion of the disclosing Party’s Confidential
Information that it is required to disclose and shall cooperate with the
disclosing Party in allowing the disclosing Party to obtain such protective
order or other relief.
(c)Return of Confidential Information. Upon written request by the disclosing
Party, all of the disclosing Party’s Confidential Information in whatever form
shall be returned to the disclosing Party upon termination of this Agreement or
destroyed with destruction certified by the receiving Party, without the
receiving Party retaining copies thereof except that one copy of all such
Confidential Information may be retained by a Party’s legal department solely to
the extent that such Party is required to keep a copy of such Confidential
Information pursuant to Applicable Law, and the receiving Party shall be
entitled to retain any Confidential Information in the electronic form or stored
on automatic computer back-up archiving systems during the period such backup or
archived materials are retained under such Party’s customary procedures and
policies; provided, however, that any Confidential Information retained by the
receiving Party shall be maintained subject to confidentiality pursuant to the
terms of this Section 36, and such archived or back-up Confidential Information
shall not be accessed except as required by Applicable Law.
(d)Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement (the “Receiving Party Personnel”). The Receiving Party Personnel who
have access to any


31

--------------------------------------------------------------------------------




Confidential Information of the disclosing Party will be made aware of the
confidentiality provision of this Agreement, and will be required to abide by
the terms thereof. Any third party contractors that are given access to
Confidential Information of a disclosing Party pursuant to the terms hereof
shall be required to sign a written agreement pursuant to which such Receiving
Party Personnel agree to be bound by the provisions of this Agreement, which
written agreement will expressly state that it is enforceable against such
Receiving Party Personnel by the disclosing Party.
(e)Survival. The obligation of confidentiality under this Section 36 shall
survive the termination of this Agreement for a period of two (2) years.


37.MISCELLANEOUS
(a)2014 Nikiski TSA. As of the Commencement Date, this Agreement shall supersede
the 2014 Nikiski TSA in its entirety and the provisions of the Nikiski TSA shall
not apply to any transactions between Customer and TLO occurring on or after the
Commencement Date.
(b)Amendment or Modification. This Agreement and any Terminal Service Orders may
be amended or modified only by a written instrument executed by the Parties. Any
of the terms and conditions of this Agreement or a Terminal Service Order may be
waived in writing at any time by the Party entitled to the benefits thereof. No
waiver of any of the terms and conditions of this Agreement, a Terminal Service
Order or any breach thereof, will be effective unless in writing signed by a
duly authorized individual on behalf of the Party against which the waiver is
sought to be enforced. No waiver of any term or condition or of any breach of
this Agreement or a Terminal Service Order will be deemed or will constitute a
waiver of any other term or condition or of any later breach (whether or not
similar), nor will such waiver constitute a continuing waiver unless otherwise
expressly provided.
(c)Integration. This Agreement, together with the Schedules and Terminal Service
Orders and the other agreements executed on the date hereof in connection with
the transactions contemplated by the Contribution Agreement, constitutes the
entire agreement among the Parties pertaining to the subject matter hereof and
supersedes all prior agreements and understandings of the Parties in connection
therewith. In the event of a conflict of provisions of this Agreement and the
Third Amended and Restated Omnibus Agreement, the provisions of the Third
Amended and Restated Omnibus Agreement shall prevail with respect to issues
related to the contribution of the assets described therein, but not with
respect to the ordinary operations of such assets as set forth in this
Agreement.
(d)Construction and Interpretation. In interpreting this Agreement, unless the
context expressly requires otherwise, all of the following apply to the
interpretation of this Agreement:
(i)    Preparation of this Agreement has been a joint effort of the Parties and
the resulting Agreement against one of the Parties as the drafting Party.
(ii)    Plural and singular words each include the other.
(iii)    Masculine, feminine and neutral genders each include the others.
(iv)    The word “or” is not exclusive and includes “and/or.”
(v)    The words “includes” and “including” are not limiting.
(vi)    References to the Parties include their respective successors and
permitted assignees.
(vii)    The headings in this Agreement are included for convenience and do not
affect the construction or interpretation of any provision of, or the rights or
obligations of a Party under, this


32

--------------------------------------------------------------------------------




Agreement.
(e)Applicable Law; Forum, Venue and Jurisdiction. This Agreement and any
Terminal Service Orders shall be governed by the laws of the State of Texas
without giving effect to its conflict of laws principles. Each Party hereby
irrevocably submits to the exclusive jurisdiction of any federal court of
competent jurisdiction situated in the United States District Court for the
Western District of Texas, San Antonio Division, or if such federal court
declines to exercise or does not have jurisdiction, in the district court of
Bexar County, Texas. The Parties expressly and irrevocably submit to the
jurisdiction of said Courts and irrevocably waive any objection which they may
now or hereafter have to the laying of venue of any action, suit or proceeding
arising out of or relating to this Agreement or any Terminal Service Order
brought in such Courts, irrevocably waive any claim that any such action, suit
or proceeding brought in any such Court has been brought in an inconvenient
forum and further irrevocably waive the right to object, with respect to such
claim, action, suit or proceeding brought in any such Court, that such Court
does not have jurisdiction over such Party. The Parties hereby irrevocably
consent to the service of process by registered mail, postage prepaid, or by
personal service within or without the State of Texas. Nothing contained herein
shall affect the right to serve process in any manner permitted by law.
(f)Counterparts. This Agreement and any Terminal Service Order hereunder may be
executed in one or more counterparts (including by facsimile or portable
document format (.pdf)) for the convenience of the Parties hereto, each of which
counterparts will be deemed an original, but all of which counterparts together
will constitute one and the same agreement.
(g)Severability. Whenever possible, each provision of this Agreement and any
Terminal Service Order will be interpreted in such manner as to be valid and
effective under Applicable Law, but if any provision of this Agreement, a
Terminal Service Order or the application of any such provision to any Person or
circumstance will be held invalid, illegal or unenforceable in any respect by a
court of competent jurisdiction, such invalidity, illegality or unenforceability
will not affect any other provision hereof, and the Parties will negotiate in
good faith with a view to substitute for such provision a suitable and equitable
solution in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid, illegal or unenforceable provision.
(h)No Third Party Rights. Except as specifically provided in Section 25 herein,
it is expressly understood that the provisions of this Agreement or any Terminal
Service Order do not impart enforceable rights in anyone who is not a Party or
successor or permitted assignee of a Party.
(i)Jury Waiver. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDINGS
RELATING TO THIS AGREEMENT OR ANY PERFORMANCE OR FAILURE TO PERFORM OF ANY
OBLIGATION HEREUNDER.
[Signature Page Follows]






33

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first written above.


TESORO LOGISTICS OPERATIONS LLC
 
TESORO ALASKA COMPANY LLC
 
 
 
 
 
 
 
 
TESORO ALASKA TERMINALS LLC
 
 
 
 
 
By:
/s/ Phillip M. Anderson
 
By:
/s/ Gregory J. Goff
 
Phillip M. Anderson
 
 
Gregory J. Goff
 
President
 
 
President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Solely with respect to Section 34(a):
 
Solely with respect to Section 34(a):
 
 
 
 
 
TESORO LOGISTICS LP
 
TESORO LOGISTICS GP, LLC
 
 
 
 
 
By:
Tesoro Logistics GP, LLC, its general partner
 
By:
/s/ Phillip M. Anderson
 
 
 
Phillip M. Anderson
 
 
 
 
President
By:
/s/ Phillip M. Anderson
 
 
 
 
Phillip M. Anderson
 
 
 
 
President
 
 
 





Signature Page to Alaska Terminalling Services Agreement



--------------------------------------------------------------------------------





SCHEDULE A


TERMINALS
MINIMUM THROUGHPUT COMMITMENT AND RESERVED CAPACITY


Terminal
Minimum Throughput Commitment (bpd)
Reserved Capacity (bpd)
Anchorage
17,840
20,988
Nikiski
3,000
3,529
Fairbanks
595
700





Schedule A
Alaska Terminalling Services Agreement



--------------------------------------------------------------------------------





Schedule B


RAIL MINIMUM COMMITMENT AND RESERVED CAPACITY


Product
 
Minimum Commitment
 
Reserved Capacity
 
 
(bpd)
 
(bpd)
Refined Products
 
5,950
 
7,000







Schedule B
Alaska Terminalling Services Agreement



--------------------------------------------------------------------------------





EXHIBIT 1
FORM OF TERMINAL SERVICE ORDER
[Name of Applicable Terminal] - (___________, 20__)


This Terminal Service Order is entered as of ___________, 20__, by and between
Tesoro Alaska Company LLC, a Delaware limited liability company, and Tesoro
Logistics Operations LLC, a Delaware limited liability company, pursuant to and
in accordance with the terms of the Alaska Terminalling Services Agreement,
dated as of September __, 2016, by and among such parties and Tesoro Logistics
GP, LLC, a Delaware limited liability company, and Tesoro Logistics LP, a
Delaware limited partnership (as amended, supplemented, or otherwise modified
from time to time, the “Agreement”).
Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Agreement.
Pursuant to Section 15 of the Agreement, the parties hereto agree to the
following provisions:
[Insert applicable provisions:
(i)allocation of throughput capacity by Product, and the rates by Product for
determining the Terminalling Service Fee pursuant to Section 4;
(ii)identification of tanks to be utilized for dedicated storage tanks and the
Storage Services Fee pursuant to Section 5;
(iii)rail loading and unloading services and the Rail Loading Services Fee
pursuant to Section 6;
(iv)Passthrough charges pursuant to Section 7;
(v)
Transmix handling fees pursuant to Section 8;

(vi)
additization pursuant to Section 9;

(vii)special or proprietary additive injection services, including any
installation and maintenance of special additive equipment, pursuant to Section
9(f), and the fees related thereto;
(viii)
ethanol blending services pursuant to Section 10 and the fees related thereto;

(ix)
reimbursement related to newly imposed taxes pursuant to Section 12;

(x)Surcharges related to expenditures as a result of newly imposed laws and
regulations pursuant to Section 13;
(xi)
tank cleaning or conversion pursuant to Section 14; and

(xii)
any other services as may be agreed.]

Except as set forth in this Terminal Service Order, the other terms of the
Agreement shall continue in full force and effect and shall apply to the terms
of this Terminal Service Order.
[Signature Page Follows]


Exhibit 1
Alaska Terminalling Services Agreement



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Terminal Service
Order as of the date first written above.


 
TESORO LOGISTICS OPERATIONS LLC
 
 
TESORO ALASKA COMPANY LLC
 
 
 
 
 
By:
 
 
By:
 
 
 
 
 
 
Name:
 
 
Name:
 
 
 
 
 
 
Title:
 
 
Title:
 





Exhibit 1
Alaska Terminalling Services Agreement

